Exhibit 10.5

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO THE

LETTER OF CREDIT AGREEMENT

 

Dated as of August 30, 2004

 

AMENDMENT NO. 1 TO THE LETTER OF CREDIT AGREEMENT (this “Amendment”) among The
Gap, Inc., a Delaware corporation (the “Company”), the LC Subsidiaries (as
defined in the Existing LC Facility referred to below) and Citibank, N.A. (the
“LC Issuer”).

 

PRELIMINARY STATEMENTS:

 

(1) The Company, the LC Subsidiaries, and the LC Issuer entered into a Letter of
Credit Agreement dated as of June 25, 2003 (the “Existing LC Facility”) and the
Company and the LC Subsidiaries also entered into separate letter of credit
agreements each dated June 25, 2003 with HSBC Bank USA, National Association,
JPMorgan Chase Bank and Bank of America, N.A., respectively, as issuing bank,
the material terms of which are no more favorable to each such issuing bank than
the terms of the Existing LC Facility (as such agreements may be replaced,
amended, supplemented or otherwise modified from time to time, the “Other Letter
of Credit Facilities”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Existing LC Facility.

 

(2) The Company, certain of its subsidiaries, and certain banks and financial
institutions entered into a Credit Agreement dated as of June 25, 2003 (the
“Existing Credit Agreement”).

 

(3) On or around the date hereof, (i) the Company and the LC Subsidiaries are to
enter into amendments to the Other Letter of Credit Facilities, the material
terms of which are no more favorable to the respective bank than the terms
hereof (the “LC Facility Amendments”), and (ii) the Company, certain of its
subsidiaries and certain banks and financial institutions are entering into a
Credit Agreement to replace the Existing Credit Agreement (the “New Revolving
Credit Facility”).

 

(4) The Company, the LC Subsidiaries and the LC Issuer desire to enter into this
Amendment to the Existing LC Facility on the amended terms as set forth below.

 

SECTION 1. Amendments to Letter of Credit Agreement. The Existing LC Facility
is, effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:

 

(a) Amendments to Subsection 1.01. Subsection 1.01 of the Existing LC Facility
is hereby amended as follows:

 

(i) By deleting the phrase “generally accepted accounting principles” where such
phrase appears in each of the following defined terms and

 

1



--------------------------------------------------------------------------------

substituting in lieu thereof “GAAP”: (1) “Capital Lease”; (2) “Capital Lease
Obligations”; (3) “Consolidated”; (4) “EBITDA”; (5) “Interest Expense”; (6)
“Lease Expense”; and (7) “Net Income”;

 

(ii) The term “Fiscal Quarter” is hereby amended by deleting the text thereof in
its entirety and inserting in lieu thereof the following:

 

“Fiscal Quarter” means any quarter in any Fiscal Year, the duration of such
quarter being defined in accordance with GAAP applied consistently with that
applied in the preparation of the Company’s financial statements referred to in
Section 5.01(e) hereof.

 

(iii) By adding the following new defined term in proper alphabetical order:

 

“GAAP” means means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, applied on a basis consistent (except for
changes concurred in by the Company’s independent public accountants) with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to Section 6.04.

 

(iv) By deleting the date “May 28, 2003” in the defined term “Information
Memorandum” and substituting in lieu thereof “August 2004”; and

 

(v) By deleting the following defined terms in their entirety: (1)
“Environmental Action”; (2) “Environmental Permit”; (3) “RCRA”; and (4)
“Solvent” and “Solvency”.

 

(b) Amendment to Subsection 1.03. Subsection 1.03 of the Existing LC Facility is
hereby amended by deleting the phrase “generally accepted accounting principles
consistent with those” and substituting in lieu thereof “GAAP applied in a
consistent manner with that”.

 

(c) Amendment to Subsection 2.01. Subsection 2.01 of the Existing LC Facility is
hereby amended by adding the phrase “, subject to the following proviso,”
immediately after the phrase “each such Letter of Credit upon its Issuance to
expire”.

 

(d) Amendment to Subsection 3.01. Subsection 3.01(a) of the Existing LC Facility
is hereby amended by deleting the time “12:00 noon” where such time appears and
substituting in lieu thereof “1:00 P.M.”.

 

2



--------------------------------------------------------------------------------

(e) Amendments to Subsection 3.02. Subsection 3.02 of the Existing LC Facility
is hereby amended as follows:

 

(i) Subsection 3.02(c) of the Existing LC Facility is hereby amended as follows:

 

(A) By deleting the word “taxes” as used in the phrase “any taxes of any kind”
in the first sentence thereof and substituting in lieu thereof the word “Taxes”;

 

(B) By deleting the word “taxes” as used in the phrase “reimburse the LC Issuer
for such Taxes or Other Taxes or taxes” in the third sentence thereof and
substituting in lieu thereof the word “Taxes”;

 

(C) By deleting the phrase “penalties or interest accrued or incurred after such
10 Business Day period until such time as it receives the notice” in the third
sentence thereof and substituting in lieu thereof the phrase “penalties or
interest accrued or incurred from the commencement of such 10 Business Day
period until 10 Business Days after it receives the notice”; and

 

(D) By deleting the phrase “after which time it shall be liable for interest and
penalties accrued or incurred prior to or during such 10 Business Day period and
accrued or incurred after such receipt” in the third sentence thereof and
substituting in lieu thereof the phrase “after which time it shall be liable for
interest and penalties accrued or incurred prior to such 10 Business Day period
and accrued or incurred beginning 10 Business Days after such receipt”.

 

(ii) Subsection 3.02(e) of the Existing LC Facility is hereby amended by
deleting such subsection in its entirety and substituting in lieu thereof the
following:

 

(e) For any period with respect to which the LC Issuer has failed to provide the
Company or any LC Subsidiary with the appropriate form described in Section
3.02(d) hereof (other than if such failure is due to a change in law occurring
subsequent to the date on which a form originally was required to be provided,
or if such form otherwise is not required under the first two sentences of
subsection (d) above), the LC Issuer shall not be entitled to indemnification,
and for purposes of clarification, neither the Company nor any LC Subsidiary
shall be required to increase any amounts payable to the LC Issuer under
Sections 3.02(a) or 3.02(c) hereof with respect to Taxes or Other Taxes imposed
by any jurisdiction (including, without limitation, the United States);
provided, however, that should the LC Issuer become subject to Taxes or Other
Taxes because of its failure to deliver a form required hereunder, the Company
shall take such steps as the LC Issuer shall reasonably request to assist the LC
Issuer to recover such Taxes or Other Taxes.

 

3



--------------------------------------------------------------------------------

(iii) Subsection 3.02(f) of the Existing LC Facility is hereby amended (A) by
deleting “(i)” therein and (B) by deleting the phrase “or (ii) such selection
would be inadvisable for regulatory reasons or inconsistent with the interests
of the LC Issuer” in its entirety.

 

(f) Amendment to Subsection 4.02. Subsection 4.02(a) of the Existing LC Facility
is hereby amended by deleting such subsection in its entirety and substituting
in lieu thereof the following:

 

(a) The representations and warranties contained in Section 5.01 hereof (except
the representations and warranties contained in Sections 5.01(f) and 5.01(g)
hereof) and Section 8 of the Security Agreement are correct on and as of the
date of such Issuance, before and after giving effect to such Issuance, and to
the application of the proceeds therefrom, as though made on and as of such
date, except to the extent that any such representation or warranty is stated to
relate to an earlier date, in which case such representation or warranty shall
be true and correct on and as of such earlier date;

 

(g) Amendments to Subsection 5.01. Subsection 5.01 of the Existing LC Facility
is hereby amended as follows:

 

(i) Subsection 5.01(a) of the Existing LC Facility is hereby amended by deleting
the phrase “a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation” and substituting in lieu
thereof the phrase “duly organized or formed, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization”.

 

(ii) Subsection 5.01(b)(iii) of the Existing LC Facility is hereby amended by
inserting the word “material” immediately before the word “instrument”.

 

(iii) Subsection 5.01(e) of the Existing LC Facility is hereby amended by
deleting the phrase “generally accepted accounting principles consistently
applied” in its entirety and substituting in lieu thereof “GAAP”.

 

(iv) Subsection 5.01(g) of the Existing LC Facility is hereby amended by
deleting the phrase “best of” in its entirety.

 

(v) Subsection 5.01(k) of the Existing LC Facility is hereby amended by deleting
the phrase “or is reasonably expected to occur with respect to any Plan”.

 

(vi) Subsection 5.01(n) of the Existing LC Facility is hereby amended by
deleting such subsection in its entirety and substituting in lieu thereof the
following:

 

(n) Each of the Company and its Subsidiaries is in compliance with all
Requirements of Law (including, without limitation, all applicable Environmental
Laws) applicable to their respective properties, assets and business other than
(i)

 

4



--------------------------------------------------------------------------------

where the failure to so comply would (as to all such failures to comply in the
aggregate) not have a Material Adverse Effect or (ii) as described on Schedule
VI.

 

(vii) Subsection 5.01(o) of the Existing LC Facility is hereby amended by
deleting such subsection in its entirety and substituting in lieu thereof the
following:

 

(o) Intentionally Omitted.

 

(viii) Subsection 5.01(p) of the Existing LC Facility is hereby amended by
deleting the phrase “including, without limitation, any projections described in
or otherwise contemplated by Section 6.04(viii) hereof”.

 

(ix) Subsection 5.01(q) of the Existing LC Facility is hereby amended by
deleting such subsection in its entirety.

 

(h) Amendments to Subsection 6.01. Subsection 6.01 of the Existing LC Facility
is hereby amended as follows:

 

(i) Subsection 6.01(a) of the Existing LC Facility is hereby amended by
inserting the words “ERISA and” immediately preceding the phrase “all
Environmental Laws”.

 

(ii) Subsection 6.01(d) of the Existing LC Facility is hereby amended by
deleting such subsection in its entirety and substituting in lieu thereof the
following:

 

(d) Intentionally Omitted.

 

(iii) Subsection 6.01(e) of the Existing LC Facility is hereby amended by
deleting such subsection in its entirety and substituting in lieu thereof the
following:

 

(e) Intentionally Omitted.

 

(i) Amendments to Subsection 6.04. Subsection 6.04 of the Existing LC Facility
is hereby amended as follows:

 

(i) Subsection 6.04(i) of the Existing LC Facility is hereby amended by deleting
such subsection in its entirety and substituting in lieu thereof the following:

 

(i) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters, Consolidated balance sheets of the Company
and its Subsidiaries as of the end of such Fiscal Quarters and Consolidated
statements of income and retained earnings of the Company and its Subsidiaries
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, certified by the chief financial officer

 

5



--------------------------------------------------------------------------------

or treasurer of the Company and accompanied by a certificate of said officer
stating that such have been prepared in accordance with GAAP;

 

(ii) Subsection 6.04(iii) of the Existing LC Facility is hereby amended by
deleting such subsection in its entirety and substituting in lieu thereof the
following:

 

(iii) together with the financial statements required by Sections 6.04(i) and
(ii), a compliance certificate signed by the chief financial officer or
treasurer of the Company stating (i) whether or not he or she has knowledge of
the occurrence of any Event of Default or Default and, if so, stating in
reasonable detail the facts with respect thereto and (ii) whether or not the
Company is in compliance with the requirements of Section 6.03 hereof and
showing the computations used in determining such compliance or non-compliance;

 

(iii) Subsection 6.04(vii) of the Existing LC Facility is hereby amended by
deleting the reference to “90” therein and substituting in lieu thereof “120”.

 

(iv) Subsection 6.04(viii) of the Existing LC Facility is hereby amended by
deleting such subsection in its entirety and substituting in lieu thereof the
following:

 

(viii) Intentionally Omitted.

 

(j) Amendment to Subsection 7.01. Subsection 7.01(d) of the Existing LC Facility
is hereby amended by deleting such subsection in its entirety and substituting
in lieu thereof the following:

 

(d) The Company or any of its LC Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt which is outstanding in a principal amount of
at least $50,000,000 in the aggregate (but excluding Debt hereunder) of the
Company or such LC Subsidiary when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case as a result of a default thereunder and prior to the stated
maturity thereof; or

 

(k) Amendment to Subsection 8.02. Subsection 8.02 of the Existing LC Facility is
hereby amended by deleting the first reference to the fax number “415-427-6982”
and substituting in lieu thereof “415-427-4015”.

 

(l) Amendments to Subsection 8.04. Subsection 8.04 of the Existing LC Facility
is hereby amended as follows:

 

(i) Subsection 8.04(a) of the Existing LC Facility is hereby amended by deleting
the phrase “reasonable counsel fees and expenses” and substituting in lieu
thereof the phrase “reasonable and documented fees and expenses of counsel”; and

 

6



--------------------------------------------------------------------------------

(ii) Subsection 8.04(b) of the Existing LC Facility is hereby amended by
deleting the phrase “reasonable fees and disbursements of counsel” and
substituting in lieu thereof the phrase “reasonable and documented fees and
disbursements of one counsel, absent a conflict of interest”.

 

(m) Amendment to Subsection 8.05. Subsection 8.05 of the Existing LC Facility is
hereby amended by deleting the phrase “obligations of the Account Parties now or
hereafter” in the first sentence thereof and substituting in lieu thereof
“obligations of such Account Party now or hereafter”.

 

(n) Amendment to Subsection 8.10. Subsection 8.10 of the Existing LC Facility is
hereby amended by deleting the last sentence thereof in its entirety.

 

(o) Amendments to Schedules. The Existing LC Facility is hereby amended by
deleting Schedules I and III thereto in their entirety and replacing them,
respectively, with Schedules I and III attached to this Amendment.

 

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective on
and as of the first date on which the following conditions precedent have been
satisfied:

 

(a) The LC Issuer shall have received all of the following documents, in form
and substance satisfactory to the LC Issuer:

 

(i) Counterparts of this Amendment executed by each Account Party.

 

(ii) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of each domestic Account Party approving this
Amendment and the matters contemplated hereby.

 

(iii) A certificate of the Secretary or an Assistant Secretary of each domestic
Account Party certifying the names and true signatures of the officers of such
Account Party authorized to sign this Amendment.

 

(b) Evidence that the New Revolving Credit Facility and each of the LC Facility
Amendments has been entered into and all conditions precedent to the
effectiveness of the New Revolving Credit Facility and each of the LC Facility
Amendments (except the entry into and effectiveness of this Amendment) have been
satisfied or waived.

 

(c) Such other documents as the LC Issuer may reasonably request.

 

The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein. This Amendment is subject to the provisions of
Section 8.01 of the Existing LC Facility.

 

7



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties of the Company. The Company represents
and warrants as follows:

 

(a) Each Account Party is duly organized or formed, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization.

 

(b) The execution, delivery and performance by each Account Party of this
Amendment are within such Account Party’s respective powers (corporate or
otherwise), have been duly authorized by all necessary action (corporate or
otherwise), and do not (i) contravene such Account Party’s Constitutive
Documents, (ii) violate any Requirements of Law, (iii) conflict with or result
in the breach of, or constitute a default or require any payment to be made
under, any material contract, loan agreement, indenture, mortgage, deed of
trust, lease or other material instrument binding on or affecting any Account
Party or any of its properties or (iv) result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any
Account Party. No Account Party is in violation of any such Requirements of Law
or in breach of any such contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument, the violation or breach of which would be
reasonably likely to have a Material Adverse Effect.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by any Account Party of this Amendment.

 

(d) This Amendment has been duly executed and delivered by each Account Party.
This Amendment is the legal, valid and binding obligation of each Account Party
enforceable against such Account Party in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

 

SECTION 4. Reference to and Effect on the Existing LC Facility. (a) On and after
the effectiveness of this Amendment, each reference in the Existing LC Facility
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Existing LC Facility, and each reference in any other LC Facility Document
to “the Letter of Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Existing LC Facility, shall mean and be a reference to
the Existing LC Facility, as amended by this Amendment.

 

(b) Each LC Facility Document, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Account Parties under
the LC Facility Documents, in each case as amended by this Amendment.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the LC Issuer

 

8



--------------------------------------------------------------------------------

under any LC Facility Document, nor constitute a waiver of any provision of any
LC Facility Document.

 

SECTION 5. Costs and Expenses. The Company agrees to pay on demand all costs and
expenses of the LC Issuer in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the LC
Issuer) in accordance with the terms of Section 8.04 of the Existing LC
Facility.

 

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by

their respective officers thereunto duly authorized, as of the date first above
written.

 

THE COMPANY:

   

THE GAP, INC.

   

By:

       

Name:

       

Title:

   

THE LC SUBSIDIARIES:

   

BANANA REPUBLIC, LLC

   

By:

       

Name:

 

Sabrina Simmons

   

Title:

 

Senior Vice President and Treasurer

   

GPS CONSUMER DIRECT, INC.

   

By:

       

Name:

 

Sabrina Simmons

   

Title:

 

Senior Vice President and Treasurer

   

GAP  (CANADA) INC.

   

By:

       

Name:

 

Sabrina Simmons

   

Title:

 

Senior Vice President and Treasurer

   

GAP (FRANCE) S.A.S.

   

By:

       

Name:

 

Lisa Mertens

   

Title:

 

President

 

10



--------------------------------------------------------------------------------

   

GAP (JAPAN) K.K.

   

By:

       

Name:

 

Thomas J. Lima

   

Title:

 

Director

   

GAP  (NETHERLANDS) B.V.

   

By:

       

Name:

 

Julie Kanberg

   

Title:

 

Director

   

GPS (GREAT BRITAIN) LIMITED

   

By:

       

Name:

 

Byron Pollitt

   

Title:

 

Director

   

OLD NAVY (CANADA) INC.

   

By:

       

Name:

 

Sabrina Simmons

   

Title:

 

Senior Vice President and Treasurer

THE LC ISSUER:

   

CITIBANK, N.A.

   

By:

       

Name:

       

Title:

   

 

11



--------------------------------------------------------------------------------

SCHEDULES TO LC AMENDMENT

 

Schedule I

   -   

Change of Control

Schedule III

   -   

LC Subsidiaries

 

12



--------------------------------------------------------------------------------

Schedule I

 

CHANGE OF CONTROL

 

1. Donald G. Fisher

 

2. Doris F. Fisher

 

3. Any person related by blood or marriage to any of the foregoing persons and
any Person (as defined in this Agreement) as to which any of such persons has
beneficial ownership of the assets of such Person.

 

4. The executive officers of The Gap, Inc. as of August 30, 2004.

 

13



--------------------------------------------------------------------------------

Schedule III

 

LC SUBSIDIARIES

 

1. Banana Republic, LLC

 

2. GPS Consumer Direct, Inc.

 

3. Gap (Canada) Inc.

 

4. Gap (France) S.A.S.

 

5. Gap (Japan) K.K.

 

6. Gap (Netherlands) B.V.

 

7. GPS (Great Britain) Limited

 

8. Old Navy (Canada) Inc.

 

14



--------------------------------------------------------------------------------

U.S. $400,000,000

 

LETTER OF CREDIT AGREEMENT

 

Dated as of June 25, 2003

 

among

 

THE GAP, INC.

 

as Company,

 

THE SUBSIDIARIES OF THE COMPANY NAMED HEREIN,

 

as LC Subsidiaries,

 

and

 

CITIBANK, N.A.,

 

as LC Issuer

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01

  

Certain Defined Terms

   1

SECTION 1.02

  

Computation of Time Periods

   12

SECTION 1.03

  

Accounting Terms

   12 ARTICLE II AMOUNTS AND TERMS OF LETTERS OF CREDIT

SECTION 2.01

  

Letters of Credit

   12

SECTION 2.02

  

Limitation on the Issuance of Letters of Credit Denominated in Alternative
Currencies

   13

SECTION 2.03

  

Issuing the Letters of Credit

   13

SECTION 2.04

  

Reimbursement Obligations

   13

SECTION 2.05

  

Letter of Credit Facility Fees

   14

SECTION 2.06

  

Indemnification; Nature of the LC Issuer’s Duties

   14

SECTION 2.07

  

Increased Costs

   15

SECTION 2.08

  

Uniform Customs and Practice

   16

SECTION 2.09

  

Reductions and Increases in Facility Amount

   16

SECTION 2.10

  

Existing Letters of Credit

   17

SECTION 2.11

  

Currency Provisions

   17

SECTION 2.12

  

Company Guaranty

   18

SECTION 2.13

  

Dollar Payment Obligation

   20

SECTION 2.14

  

Applications; Survival of Provisions

   20

SECTION 2.15

  

LC Subsidiaries

   21

 

i



--------------------------------------------------------------------------------

ARTICLE III PAYMENTS, TAXES, ETC.

SECTION 3.01

  

Payments and Computations

   21

SECTION 3.02

  

Taxes

   22 ARTICLE IV CONDITIONS OF ISSUANCE

SECTION 4.01

  

Conditions Precedent to Effectiveness of this Agreement

   25

SECTION 4.02

  

Conditions Precedent to Each Issuance

   27 ARTICLE V REPRESENTATIONS AND WARRANTIES

SECTION 5.01

  

Representations and Warranties of the Company

   28 ARTICLE VI COVENANTS OF THE COMPANY

SECTION 6.01

  

Affirmative Covenants

   30

SECTION 6.02

  

Negative Covenant

   32

SECTION 6.03

  

Financial Covenant

   32

SECTION 6.04

  

Reporting Requirements

   32 ARTICLE VII EVENTS OF DEFAULT

SECTION 7.01

  

Events of Default

   34 ARTICLE VIII MISCELLANEOUS

SECTION 8.01

  

Amendments, Etc.

   37

SECTION 8.02

  

Notices, Etc.

   37

SECTION 8.03

  

No Waiver; Remedies

   38

 

ii



--------------------------------------------------------------------------------

SECTION 8.04

  

Costs and Expenses

   38

SECTION 8.05

  

Right of Set-off

   39

SECTION 8.06

  

Binding Effect

   39

SECTION 8.07

  

Assignments and Participations

   39

SECTION 8.08

  

Severability of Provisions

   41

SECTION 8.09

  

Independence of Provisions

   41

SECTION 8.10

  

Confidentiality

   41

SECTION 8.11

  

Headings

   42

SECTION 8.12

  

Entire Agreement

   42

SECTION 8.13

  

Execution in Counterparts

   42

SECTION 8.14

  

Consent to Jurisdiction

   42

SECTION 8.15

  

GOVERNING LAW

   43

SECTION 8.16

  

WAIVER OF JURY TRIAL

   43

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedules

 

Schedule I

   -    Change of Control

Schedule II

   -    Outstanding Balance of Existing Letters of Credit

Schedule III

   -    LC Subsidiaries

Schedule IV

   -    Plans

Schedule V

   -    ERISA Matters

Schedule VI

   -    Environmental Matters

Exhibits

         

Exhibit A

   -    Form of Security Agreement

Exhibit B-1

   -    Form of Opinion of Counsel to the Account Parties

Exhibit B-2

   -    Form of UCC Opinion of Special New York Counsel to the Account Parties

Exhibit B-3

   -    Form of Corporate Opinion of Special New York Counsel to the Account
Parties

Exhibit C

   -    Form Of Compliance Certificate

Exhibit D

   -    Form Of Letter of Credit Agreement Supplement

 

iv



--------------------------------------------------------------------------------

LETTER OF CREDIT AGREEMENT, dated as of June 25, 2003 (this “Agreement”), among
The Gap, Inc., a Delaware corporation (the “Company”), the LC Subsidiaries (as
hereinafter defined) and Citibank, N.A. (the “LC Issuer”).

 

PRELIMINARY STATEMENTS:

 

(1) The Company, certain of its subsidiaries, and certain banks and financial
institutions entered into a Credit Agreement dated as of March 7, 2002 (the
“Existing Credit Agreement”).

 

(2) The Company and the LC Subsidiaries are to enter into letter of credit
facility agreements on or about the date hereof with HSBC Bank U.S.A. and Bank
of America, N.A., the material terms of which are no more favorable to the
respective bank than the terms hereof (as such agreements may be replaced,
amended, supplemented or otherwise modified from time to time, the “Other LC
Facilities”).

 

(3) The Company, the LC Subsidiaries and the LC Issuer desire to enter into this
Agreement to provide a trade letter of credit facility to the Company and the LC
Subsidiaries as set forth below and, together with the Revolving Credit
Agreement (as hereinafter defined) and the Other LC Facilities and the JP Morgan
LC Facility, to replace the Existing Credit Agreement.

 

NOW THEREFORE, the Company, the LC Subsidiaries and the LC Issuer agree as
follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Account Parties” means, collectively, the Company and each of the LC
Subsidiaries.

 

“Accounts” has the meaning set forth therefor in the Security Agreement.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.

 

“Alternative Currency” means any lawful currency other than Dollars which is
freely transferable and convertible into Dollars and which the LC Issuer can
obtain in the ordinary course of its business.

 

“Applicable Issuing Office” means the office of the LC Issuer specified as its
“Issuing Office” on the signature page hereto, or such other office of the LC
Issuer as the LC Issuer may from time to time specify to the Company.

 

1



--------------------------------------------------------------------------------

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:

 

(a) the rate of interest announced publicly by the LC Issuer in New York, New
York, from time to time, as the LC Issuer’s base rate;

 

(b) 1/2% per annum above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such date is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by the LC Issuer on the basis of such rates
reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by the LC Issuer
from three New York certificate of deposit dealers of recognized standing
selected by the LC Issuer, in either case adjusted to the nearest 1/4 of one
percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of
one percent; and

 

(c) 1/2% per annum above the Federal Funds Rate.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or San Francisco, California and a day on
which wire transfers may be effectuated among member banks of the Federal
Reserve System through use of the fedwire funds transfer system and if the
applicable Business Day relates to any Letter of Credit denominated in an
Alternative Currency, a day on which commercial banks are open for business in
the country of issue of such Alternative Currency and on which dealings in such
Alternative Currency are carried on by such commercial banks in such country of
issue (if such Alternative Currency is other than the Euro) or if such
Alternative Currency is the Euro, a day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is in operation.

 

“Capital Lease” of any Person means any lease of any property (whether real,
personal or mixed) by such Person as lessee, which lease should, in accordance
with generally accepted accounting principles, be required to be accounted for
as a capital lease on the balance sheet of such Person.

 

“Capital Lease Obligations” means the obligations of any Person to pay rent or
other amounts under a Capital Lease, the amount of which is required to be
capitalized on the balance sheet of such Person in accordance with generally
accepted accounting principles.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), and any
regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Change of Control” means the occurrence, after the date of this Agreement, of
(i) any Person or two or more Persons acting in concert acquiring beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company (or other securities
convertible into such securities) representing 50% or more of the combined
voting power of all securities of the Company entitled to vote in the election
of directors; or (ii) during any period of up to 24 consecutive months,
commencing before or after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Company ceasing for any
reason to constitute a majority of the Board of Directors of the Company unless
the Persons replacing such individuals were nominated by the Board of Directors
of the Company; or (iii) any Person or two or more Persons acting in concert
acquiring by contract or otherwise, or entering into a contract or arrangement
which upon consummation will result in its or their acquisition of, control over
securities of the Company (or other securities convertible into such securities)
representing 50% or more of the combined voting power of all securities of the
Company entitled to vote in the election of directors; provided, that, the
Person or group of Persons referred to in clauses (i) and (iii) of this
definition of Change of Control shall not include any Person listed on Schedule
I hereto or any group of Persons in which one or more of the Persons listed on
Schedule I are members.

 

“Collateral Documents” means, collectively, the Security Agreement, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered pursuant to Sections 4.01 or 6.01 hereof, that create or purport to
create a Lien as required by Section 6.01(g) hereof in favor of the LC Issuer.

 

“Confidential Information” means certain non-public, confidential or proprietary
information and material disclosed, from time to time, either orally, in
writing, electronically or in some other form by the Company in connection with
the LC Facility Documents. Confidential Information shall include, but not be
limited to non-public, confidential or proprietary information, trade secrets,
know-how, inventions, techniques, processes, algorithms, software programs,
documentation, screens, icons, schematics, software programs, source documents
and other MIS related information; contracts, customer lists, financial
information, financial forecasts, sales and marketing plans and information and
business plans, products and product designs; textile projections and results;
ideas, designs and artwork for all types of marketing, advertising, public
relations and commerce (including ideas, designs and artwork related to the
World Wide Web and any Web Site of the Company or any Subsidiary); textile
designs; advertising, strategies, plans and results; sourcing information;
vendor lists, potential product labeling and marking ideas; all materials
including, without limitation, documents, drawings, samples, sketches, designs,
and any other information concerning, color palette and color standards
furnished to the LC Issuer by the Company or any Subsidiary; customer base(s);
and other non-public information relating to the Company’s or any Subsidiary’s
business.

 

“Consolidated” and any derivative thereof each means, with reference to the
accounts or financial reports of any Person, the consolidated accounts or
financial reports of such Person and each Subsidiary of such Person determined
in accordance with

 

3



--------------------------------------------------------------------------------

generally accepted accounting principles, including principles of consolidation,
consistent with those applied in the preparation of the Consolidated financial
statements of the Company referred to in Section 5.01(e) hereof.

 

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.

 

“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price (excluding any
deferred purchase price that constitutes an account payable incurred in the
ordinary course of business) of property or services, (ii) all obligations of
such Person in connection with any agreement to purchase, redeem, exchange,
convert or otherwise acquire for value any capital stock of such Person or to
purchase, redeem or acquire for value any warrants, rights or options to acquire
such capital stock, now or hereafter outstanding, (iii) all obligations of such
Person evidenced by bonds, notes, debentures, convertible debentures or other
similar instruments, (iv) all indebtedness created or arising under any
conditional sale or other title retention agreement (other than under any such
agreement which constitutes or creates an account payable incurred in the
ordinary course of business) with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default, acceleration, or termination are limited to
repossession or sale of such property), (v) all Capital Lease Obligations, (vi)
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (v) above, (vii) all Debt referred
to in clause (i), (ii), (iii), (iv), (v), or (vi) above secured by (or for which
the holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any lien, security interest or other charge or encumbrance upon or
in property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt and (viii) all mandatorily redeemable preferred stock of
such Person, valued at the applicable redemption price, plus accrued and unpaid
dividends payable in respect of such redeemable preferred stock.

 

“Default” means an event which would constitute an Event of Default but for the
requirement that notice be given or time elapse, or both.

 

“Dollars,” “dollars” and the sign “$” each means lawful money of the United
States.

 

4



--------------------------------------------------------------------------------

“Domestic Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Company that is incorporated or organized under the laws of
any state of the United States of America or the District of Columbia.

 

“EBITDA” means, for any period, Net Income plus, to the extent deducted in
determining such Net Income, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense and (d) amortization expense, all determined
on a Consolidated basis for the Company and its Subsidiaries in accordance with
generally accepted accounting principles.

 

“Effective Date” has the meaning specified in Section 4.01 hereof.

 

“Effective Date Rating” means, with respect to the non-credit-enhanced long-term
senior unsecured debt issued by the Company, BB+ by S&P and Ba3 by Moody’s.

 

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having a combined capital and surplus
of at least $100,000,000; (ii) a commercial bank organized under the laws of any
other country which is a member of the OECD, or a political subdivision of any
such country, and having a combined capital and surplus of at least
$100,000,000; provided, that, such bank is acting through a branch or agency
located in the United States; (iii) a Person that is primarily engaged in the
business of commercial banking and that is (a) a Subsidiary of the LC Issuer,
(b) a Subsidiary of a Person of which the LC Issuer is a Subsidiary, or (c) a
Person of which the LC Issuer is a Subsidiary; (iv) an Affiliate of the LC
Issuer; (v) except with respect to an assignment of the obligation to Issue
Letters of Credit, any other entity which is an “accredited investor” (as
defined in Regulation D under the Securities Act) which extends credit or buys
loans as one of its businesses, including but not limited to, insurance
companies, mutual funds and lease financing companies; and (vi) any other Person
acceptable to the LC Issuer and, provided no Event of Default is continuing, the
Company. No Account Party or any Affiliate thereof shall be an Eligible
Assignee.

 

“Environmental Action” means any outstanding action, suit, demand, demand
letter, claim, notice of noncompliance or violation, notice of liability or
potential liability, investigation, proceeding, consent order or consent
agreement, abatement order or other order or directive (conditional or
otherwise) relating in any way to any Environmental Law, any Environmental
Permit or any Hazardous Substances or arising from alleged injury or threat to
health, safety, natural resources or the environment, including, without
limitation, (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any applicable
Governmental Authority or any other third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any Requirement of Law relating to (a) the generation,
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Substances, (b) pollution or the protection of the
environment, health, safety or natural resources or (c) occupational safety and
health, industrial hygiene, land use or the protection of human, plant or animal
health or welfare, including, without

 

5



--------------------------------------------------------------------------------

limitation, CERCLA, in each case as amended from time to time, and including the
regulations promulgated and the rulings issued from time to time thereunder.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group of which the Company or any Subsidiary
of the Company is a member or which is under common control with the Company or
any Subsidiary of the Company within the meaning of Section 414 of the Internal
Revenue Code of 1986, as amended from time to time, and the regulations
promulgated and rulings issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Event” means a reportable event with respect to a Plan within the meaning
of §4043 of ERISA.

 

“Events of Default” has the meaning specified in Section 7.01 hereof.

 

“Existing Credit Agreement” has the meaning specified in Preliminary Statement
(1).

 

“Existing Letters of Credit” has the meaning specified in Section 2.10 hereof.

 

“Facility Amount” means $400,000,000 as such amount may be reduced or increased
from time to time in accordance with this Agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the LC Issuer from three Federal funds brokers of
recognized standing selected by it.

 

“Fiscal Quarter” means any quarter in any Fiscal Year, the duration of such
quarter being defined in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the Company’s
financial statements referred to in Section 5.01(e) hereof.

 

“Fiscal Year” means a fiscal year of the Company and its Subsidiaries.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the amount
equal to the sum of (i) Consolidated EBITDA and (ii) Lease Expense in each case
for the

 

6



--------------------------------------------------------------------------------

Company and its Subsidiaries for such period, to (b) the sum of (i) Consolidated
Interest Expense and (ii) Lease Expense, in each case for the Company and its
Subsidiaries for such period.

 

“Foreign Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company that is not a Domestic Subsidiary.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Hazardous Substance” means (i) any hazardous substance or toxic substance as
such terms are presently defined or used in § 101(14) of CERCLA (42 U.S.C. §
9601(14)), in 33 U.S.C. § 1251 et. seq. (Clean Water Act), or 15 U.S.C. § 2601
et. seq. (Toxic Substances Control Act) and (ii) as of any date of
determination, any additional substances or materials which are hereafter
incorporated in or added to the definition of “hazardous substance” or “toxic
substance” for purposes of CERCLA or any other applicable law.

 

“Hedge Agreements” means (a) any and all interest rate swaps, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swaps, cross-currency rate swaps, currency
options, spot contracts or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., the International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such agreement.

 

“Information Memorandum” means the information memorandum, dated as of May 28,
2003, prepared in connection with the Revolving Credit Agreement.

 

“Interest Expense” of any Person for any period means the aggregate amount of
interest or fees paid, accrued or scheduled to be paid or accrued in respect of
any Debt (including the interest portion of rentals under Capital Leases) and
all but the principal

 

7



--------------------------------------------------------------------------------

component of payments in respect of conditional sales, equipment trust or other
title retention agreements paid, accrued or scheduled to be paid or accrued by
such Person during such period, net of interest income, determined in accordance
with generally accepted accounting principles.

 

“Issue” means, with respect to any Letter of Credit, either to issue, or to
extend the expiry of, or to renew, or to increase the amount of, such Letter of
Credit, and the term “Issued” or “Issuance” shall have corresponding meanings.

 

“JPMorgan LC Facility” means the Letter of Credit Agreement proposed to be
entered into by the Company, the LC Subsidiaries and JPMorgan Chase Bank, the
material terms of which are no more favorable to JPMorgan Chase Bank than the
terms as this Agreement except that the initial letter of credit commitment
thereunder shall be $300,000,000, as such agreement may be replaced, amended,
supplemented or otherwise modified from time to time.

 

“LC Facility Documents” means, collectively, this Agreement, the Collateral
Documents, and each application or agreement and other documents delivered in
connection with Letters of Credit pursuant to Section 2.03 hereof, in each case
as amended, supplemented or otherwise modified hereafter from time to time in
accordance with the terms thereof and Section 8.01 hereof.

 

“LC Issuer” means Citibank, N.A. or any Affiliate thereof agreed to from time to
time by the Company and the LC Issuer, that may from time to time Issue Letters
of Credit for the account of the Company or for the account of any LC
Subsidiary.

 

“LC Subsidiary” means, as of the date hereof, the Subsidiaries of the Company
listed on Schedule III hereto and, after the date hereof, any other Subsidiary
of the Company that may from time to time become a party hereto and in
connection therewith such other Subsidiary shall execute such documents as are
reasonably requested by the LC Issuer to evidence its agreement to be bound
hereunder as an LC Subsidiary, and for whose account the LC Issuer may from time
to time Issue Letters of Credit.

 

“Lease Expense” means, with respect to any Person, for any period for such
Person and its subsidiaries on a Consolidated basis, lease and rental expense
accrued during such period under all leases and rental agreements, other than
Capital Leases and leases of personal property, determined in conformity with
generally accepted accounting principles.

 

“Letter of Credit” means a Trade Letter of Credit which is in form and substance
satisfactory to the LC Issuer, as amended, supplemented or otherwise modified
from time to time.

 

“Letter of Credit Liability” means, as of any date of determination, all then
existing liabilities of the Company and the LC Subsidiaries to the LC Issuer in
respect of the Letters of Credit Issued for the Company’s account and for the
account of the LC Subsidiaries, whether such liability is contingent or fixed,
and shall, in each case, consist of the sum of (i) the aggregate maximum amount
(the determination of such maximum

 

8



--------------------------------------------------------------------------------

amount to assume compliance with all conditions for drawing) then available to
be drawn under such Letters of Credit (including, without limitation, amounts
available under such Letters of Credit for which a draft has been presented but
not yet honored) and (ii) the aggregate amount which has then been paid by, and
not been reimbursed to, the LC Issuer under such Letters of Credit. For the
purposes of determining the Letter of Credit Liability, the face amount of
Letters of Credit outstanding in an Alternative Currency shall be expressed as
the equivalent of such Alternative Currency in Dollars as determined in Section
2.11(a) hereof.

 

“Lien” means any assignment, chattel mortgage, pledge or other security interest
or any mortgage, deed of trust or other lien, or other charge or encumbrance,
upon property or rights (including after acquired property or rights), or any
preferential arrangement with respect to property or rights (including after
acquired property or rights) which has the practical effect of constituting a
security interest or lien.

 

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), results of operations, or prospects of the
Company and its Subsidiaries, taken as a whole; provided, that a downgrade of
the Company’s public debt ratings or a Negative Pronouncement shall not by
itself be deemed to be a material adverse change; provided, further, the
occurrence or subsistence of any such material adverse change which has been
disclosed (a) by the Company in any filing made with the Securities and Exchange
Commission prior to the date of this Agreement, (b) by the Company in a public
announcement prior to the date of this Agreement, or (c) in the Information
Memorandum prior to the date of this Agreement, shall not constitute a Material
Adverse Change.

 

“Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Company and its Subsidiaries taken as
a whole.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any Subsidiary of the Company or any
ERISA Affiliate is making or accruing an obligation to make contributions or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

“Negative Pronouncement” means a public announcement by either S&P or Moody’s in
respect to a possible downgrade of, or negative outlook with respect to, the
public debt rating of the Company.

 

“Net Income” of any Person means, for any period, net income before (i)
extraordinary items, (ii) the results of discontinued operations and (iii) the
effect of any cumulative change in accounting principles, determined in
accordance with generally accepted accounting principles.

 

9



--------------------------------------------------------------------------------

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 7.01(e)
hereof. Without limiting the generality of the foregoing, the Obligations of the
Account Parties under the LC Facility Documents include (a) the obligation to
pay any reimbursement amount, interest, commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnity payments and other amounts payable
by any Account Party under any LC Facility Document and (b) the obligation of
any Account Party to reimburse any amount in respect of any of the foregoing
items that the LC Issuer, in its sole discretion, may elect to pay or advance on
behalf of such Account Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Other LC Facilities” has the meaning specified in Preliminary Statement (2).

 

“Other Taxes” has the meaning specified in Section 3.02(b) hereof.

 

“Payment Office” means the office of the LC Issuer as shall be from time to time
selected by the LC Issuer and notified by the LC Issuer to the Company and the
LC Subsidiaries.

 

“Permitted Investments” has the meaning set forth therefor in the Security
Agreement.

 

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained by the Company, any Subsidiary of the Company or any ERISA Affiliate
for its employees and subject to Title IV of ERISA.

 

“RCRA” means the Resource Conservation and Recovery Act of 1976, as amended (42
U.S.C. § 6901 et seq.), and any regulations promulgated thereunder.

 

“Required Collateral Amount” means 103 percent of the Facility Amount from time
to time, provided, that the Required Collateral Amount shall be increased to 105
percent of the Facility Amount during any period (and only for such time) that
the Company’s long-term senior unsecured non-credit-enhanced debt rating by
either S&P or Moody’s is less than the Effective Date Rating by such rating
agency, respectively, provided, further, that, in the event the LC Issuer agrees
to issue any EURO-denominated Letters of Credit, to the extent that the
collateral under the Collateral Documents in respect of any EURO-denominated
Letters of Credit consists of U.S. Dollar denominated investments or U.S.
Dollars, the Required Collateral Amount in respect of such Letters of Credit
shall be 110 percent of the aggregate face amount of such Letters of Credit.

 

10



--------------------------------------------------------------------------------

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

 

“Responsible Officer” means, with respect to any certificate, report or notice
to be delivered or given hereunder, unless the context otherwise requires, the
president, chief executive officer, chief financial officer or treasurer of the
Company or other executive officer of the Company who in the normal performance
of his or her operational duties would have knowledge of the subject matter
relating to such certificate, report or notice.

 

“Revolving Credit Agreement” means the three year revolving credit facility
agreement to be dated on or about the date hereof between the Company, certain
of its Subsidiaries and the banks and financial institutions listed therein, as
such agreement may be replaced, amended, supplemented or otherwise modified from
time to time.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated and the rulings issued thereunder.

 

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit A hereto entered into between the LC Issuer and the Company creating
Liens in favor of the LC Issuer in respect of the collateral referred to
therein, as such agreement may be amended from time to time and including any
supplements thereto.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property and assets
of such Person is greater than the total amount of liabilities (including,
without limitation, contingent liabilities), of such Person, (b) the present
fair salable value of the property and assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or in a transaction, and is not about to
engage in business or in a transaction, for which such Person’s property and
assets would constitute an unreasonably small capital. The amount of contingent
liabilities of any such Person at any time shall be computed as the amount that,
in the light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust or other Person of which more than 50% of the outstanding capital stock
(or similar property right in the case of partnerships and trusts and other
Persons) having ordinary voting power to elect a majority of the board of
directors of such corporation (or similar

 

11



--------------------------------------------------------------------------------

governing body or Person with respect to partnerships and trusts and other
Persons) (irrespective of whether or not at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person, by such Person and one or more other Subsidiaries of such Person,
or by one or more other Subsidiaries of such Person.

 

“Subsidiary LC Obligations” has the meaning specified in Section 2.12(b) hereof.

 

“Taxes” has the meaning specified in Section 3.02(a) hereof.

 

“Termination Date” means the third anniversary of the date of this Agreement, or
the earlier date of termination in whole of the Facility Amount pursuant to
Section 7.01 hereof.

 

“Trade Letter of Credit” means a direct-pay trade or documentary letter of
credit issued for the benefit of a vendor in connection with the purchase of
goods by the Company or any of its Subsidiaries in the ordinary course of
business.

 

“UCP” has the meaning specified in Section 2.08 hereof.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 5.01(e) hereof.

 

ARTICLE II

 

AMOUNTS AND TERMS OF LETTERS OF CREDIT

 

SECTION 2.01 Letters of Credit. The LC Issuer agrees, on the terms and
conditions hereinafter set forth, to Issue for the account of the Company or any
LC Subsidiary, one or more Letters of Credit from time to time during the period
from the date of this Agreement until the day that is five Business Days prior
to the Termination Date in an aggregate undrawn amount not to exceed at any time
the Facility Amount in effect at such time (inclusive of the Dollar equivalent
of Letters of Credit Issued in an Alternative Currency if the LC Issuer agrees
to issue Letters of Credit in an Alternative Currency), each such Letter of
Credit upon its Issuance to expire on or before the date which occurs one year
from the date of its initial Issuance but in any event prior to the Termination
Date; provided, however, that the LC Issuer shall not be obligated to, and shall
not, Issue any Letter of Credit if:

 

(a) after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of all Letter of Credit Liability shall exceed the
Facility Amount then in effect; or

 

12



--------------------------------------------------------------------------------

(b) after giving effect to the Issuance of such Letter of Credit, the amount of
cash and Permitted Investments in the Accounts, as required by Section 6.01(f)
hereof, is less than the Required Collateral Amount as then in effect or the LC
Issuer does not have a first priority perfected security interest in each
Account or the funds or Permitted Investments therein; or

 

(c) the LC Issuer shall have notified the Company that no further Letters of
Credit are to be Issued by the LC Issuer due to failure to meet any of the
applicable conditions set forth in Article IV, and such notice has not been
withdrawn.

 

Within the limits of the obligations of the LC Issuer set forth above and in
Section 2.02 hereof, the Company and each LC Subsidiary may request the LC
Issuer to Issue one or more Letters of Credit, reimburse the LC Issuer for
payments made thereunder pursuant to Section 2.04(a) hereof and request the LC
Issuer to Issue one or more additional Letters of Credit under this Section
2.01.

 

SECTION 2.02 Limitation on Obligation to Issue Letters of Credit Denominated in
Alternative Currencies. The LC Issuer shall not be obligated to Issue any Letter
of Credit denominated in an Alternative Currency but may upon request in its
sole discretion agree from time to time to issue one or more such Letters of
Credit.

 

SECTION 2.03 Issuing the Letters of Credit. Each Letter of Credit shall be
Issued on a Business Day on reasonable prior notice by hand delivery, telecopier
or transmitted by electronic communication (if arrangements for doing so have
been approved by the LC Issuer) from the Company or any LC Subsidiary, as the
case may be, to the LC Issuer as provided in the application and agreement
governing such Letter of Credit specifying the date, amount, currency, expiry
and beneficiary thereof, accompanied by such documents as the LC Issuer may
specify to the Company or LC Subsidiary, as the case may be, in form and
substance satisfactory to the LC Issuer. On the date specified by the Company or
LC Subsidiary, as the case may be, in such notice and upon fulfillment of the
applicable conditions set forth in Section 2.01 hereof, the LC Issuer will Issue
such Letter of Credit.

 

SECTION 2.04 Reimbursement Obligations. (a) The Company or the appropriate LC
Subsidiary, as the case may be, shall:

 

(i) pay to the LC Issuer an amount equal to, and in reimbursement for, each
amount which the LC Issuer pays under any Letter of Credit not later than the
date which occurs one Business Day after notice from the LC Issuer to the
Company of the payment of such amount by the LC Issuer under such Letter of
Credit; and

 

(ii) pay to the LC Issuer interest on each amount which the LC Issuer pays under
any Letter of Credit from the date on which the LC Issuer pays such amount until
such amount is reimbursed in full to the LC Issuer pursuant to

 

13



--------------------------------------------------------------------------------

subclause (i) above, payable on demand, at a fluctuating rate per annum equal to
2% per annum above the Base Rate in effect from time to time.

 

(b) If any Account Party does not pay to the LC Issuer (i) any amount on the due
date therefor in accordance with Section 2.04(a)(i) hereof or (ii) facility fees
on the due date therefor in accordance with Section 2.05 hereof within one
Business Day after notice from the LC Issuer to the Company of the failure to
pay such fees, the LC Issuer shall be entitled at any time to apply collateral
subject to the Security Agreement in payment of such amount under Section
2.04(a)(i) hereof and any interest from time to time due thereon pursuant to
Section 2.04(a)(ii) hereof and any such facility fees without presentment,
demand or further notice.

 

SECTION 2.05 Letter of Credit Facility Fees. The Company hereby agrees to pay to
the LC Issuer a letter of credit facility fee, accruing from the date hereof
until the Termination Date, at a rate per annum equal to 0.05% (i) on the
Facility Amount in effect from time to time from and after such date (regardless
of the actual or deemed usage thereof), payable quarterly in arrears on the last
day of each January, April, July and October and on the Termination Date and
(ii) on the aggregate amount of Letter of Credit Liability under all Letters of
Credit that are outstanding beyond the Termination Date payable in arrears on
the last day of each January, April, July and October after the Termination Date
and on the first day after the Termination Date on which no Letters of Credit
are outstanding.

 

SECTION 2.06 Indemnification; Nature of the LC Issuer’s Duties. (a) The Company
agrees to indemnify and save harmless the LC Issuer from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) which the LC Issuer may incur or be
subject to as a consequence, direct or indirect, of (i) the Issuance of any
Letter of Credit or (ii) any action or proceeding relating to a court order,
injunction, or other process or decree restraining or seeking to restrain the LC
Issuer from paying any amount under any Letter of Credit; provided, that, the LC
Issuer shall not be indemnified for any of the foregoing caused by its gross
negligence or willful misconduct.

 

(b) The obligations of the Company and each LC Subsidiary hereunder with respect
to Letters of Credit shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms hereof under all circumstances, including,
without limitation, any of the following circumstances:

 

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement or any agreement or instrument relating thereto;

 

(ii) the existence of any claim, setoff, defense or other right which the
Company or any LC Subsidiary may have at any time against the beneficiary, or
any transferee, of any Letter of Credit, the LC Issuer, or any other Person;

 

(iii) any draft, certificate, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

14



--------------------------------------------------------------------------------

(iv) any lack of validity, effectiveness, or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part;

 

(v) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof;

 

(vi) any exchange, release or non-perfection of any collateral, or any release
or non-perfection of any collateral, or any release or amendment or waiver of or
consent to departure from any guarantee, for all or any of the obligations of
the Company or an LC Subsidiary in respect of the Letters of Credit;

 

(vii) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the obligations of the Company or any LC Subsidiary in
respect of the Letters of Credit or any other amendment or waiver of or any
consent to departure from all or any of this Agreement;

 

(viii) any failure of the beneficiary of a Letter of Credit to strictly comply
with the conditions required in order to draw upon any Letter of Credit;

 

(ix) any misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or

 

(x) any other circumstance or happening whatsoever, whether or not similar to
the foregoing;

 

provided, that, notwithstanding the foregoing, the LC Issuer shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct.

 

SECTION 2.07 Increased Costs. (a) Change in Law. If, at any time after the date
of this Agreement, any change in any law or regulation or in the interpretation
thereof by any court or administrative or governmental authority charged with
the administration thereof shall either (i) impose, modify or deem applicable
any reserve, special deposit or similar requirement against letters of credit or
guarantees issued by, or assets held by or deposits in or for the account of,
the LC Issuer or (ii) impose on the LC Issuer any other condition regarding this
Agreement or the Letters of Credit or any collateral thereon, and the result of
any event referred to in clause (i) or (ii) above shall be to increase the cost
(other than an increase in taxes, which increase is dealt with exclusively in
Article III) to the LC Issuer of issuing, maintaining or funding the Letters of
Credit, then, upon demand by the LC Issuer, the Company shall pay to the LC
Issuer, from time to time as specified by the LC Issuer, additional amounts
sufficient to compensate the LC Issuer for such increased cost; provided, that,
the Company shall have no obligation to reimburse the LC Issuer for increased
costs incurred more than 60 days prior to the date of such demand. A certificate
as to the amount of such increased cost setting forth the basis for the
calculation of such increased costs, submitted by the LC Issuer to the Company,
shall be conclusive and binding for all purposes, absent manifest error.

 

15



--------------------------------------------------------------------------------

(b) Capital. If, at any time after the date of this Agreement, the LC Issuer
determines that compliance with any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by the LC Issuer or any corporation controlling the
LC Issuer and that the amount of such capital is increased by or based upon the
existence of the LC Issuer’s commitment hereunder and other commitments of this
type or the issuance of the Letters of Credit (or similar contingent
obligations), then, upon written demand by the LC Issuer, the Company shall pay
to the LC Issuer, from time to time as specified by the LC Issuer, additional
amounts sufficient to compensate the LC Issuer or such corporation in the light
of such circumstances, to the extent that the LC Issuer reasonably determines
such increase in capital to be allocable to the existence of the LC Issuer’s
commitment hereunder; provided, that, the Company shall have no obligation to
pay such compensatory amounts that relate to an actual increase in the capital
of the LC Issuer undertaken by the LC Issuer more than 60 days prior to the date
of such demand. A certificate as to such amounts setting forth the basis for the
calculation of such amount submitted to the Company by the LC Issuer shall be
conclusive and binding for all purposes, absent manifest error.

 

(c) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 2.07 shall survive the payment in full (after the Termination Date) of
all Obligations.

 

(d) Without affecting its rights under Sections 2.07(a) or 2.07(b) hereof or any
other provision of this Agreement, the LC Issuer agrees that if there is any
increase in any cost to or reduction in any amount receivable by the LC Issuer
with respect to which the Company would be obligated to compensate the LC Issuer
pursuant to Sections 2.07(a) or 2.07(b) hereof, the LC Issuer shall use
reasonable efforts to select an alternative Applicable Issuing Office, which
would not result in any such increase in any cost to or reduction in any amount
receivable by the LC Issuer; provided, however, that the LC Issuer shall not be
obligated to select an alternative Applicable Issuing Office if the LC Issuer
determines that (i) as a result of such selection the LC Issuer would be in
violation of any applicable law, regulation, treaty, or guideline, or would
incur additional costs or expenses or (ii) such selection would be inadvisable
for regulatory reasons or inconsistent with the interests of the LC Issuer.

 

SECTION 2.08 Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce (“UCP”) shall in all respects be deemed a part of this Article II as if
incorporated herein and shall apply to the Letters of Credit.

 

SECTION 2.09 Reductions and Increases in Facility Amount. (a) The Company shall
have the right, upon at least three Business Days’ notice to the LC Issuer, to
reduce in whole or in part the Facility Amount, provided, that, each partial
reduction shall be in the aggregate amount of $50,000,000 or an integral
multiple of $25,000,000 in excess thereof and no such reduction shall reduce the
Facility Amount below the then outstanding aggregate amount of all Letter of
Credit Liability.

 

16



--------------------------------------------------------------------------------

(b) From time to time and at any time, the Company may request that the Facility
Amount be increased to an amount not in excess of $100,000,000 above the
Facility Amount then in effect, and the LC Issuer may in its discretion consent
to such increase on such terms and conditions with respect to such increase in
the Facility Amount (only) as established by the LC Issuer. It is understood
that the LC Issuer shall have no obligation whatsoever to agree to any request
by the Company for an increase in the Facility Amount.

 

SECTION 2.10 Existing Letters of Credit. There currently are outstanding Trade
Letters of Credit issued by the LC Issuer under the Existing Credit Agreement
the outstanding balance of each of which is set forth on Schedule II hereto (as
such Schedule may be modified between the date hereof and the fifth Business Day
after the Effective Date) (collectively, the “Existing Letters of Credit”). From
and after the date hereof and upon fulfillment of the conditions to initial
Issuance specified in Section 4.01 hereof, each such Existing Letter of Credit
shall be deemed and treated for all purposes hereof (including, without
limitation, the calculation of fees payable under Section 2.05 hereof, and
calculating the usage of the Facility Amount under Section 2.01 hereof) as a
“Letter of Credit” hereunder, any participation interest existing prior to the
date hereof of the LC Issuer in such Existing Letters of Credit shall, without
further action on its part, be deemed extinguished in full and the LC Issuer,
without further act on its part, shall be deemed to have Issued each such
Existing Letter of Credit as provided in Section 2.01 hereof.

 

SECTION 2.11 Currency Provisions.

 

(a) Equivalents. For purposes of the provisions of Article II, (i) the
equivalent in Dollars of any Alternative Currency shall be determined by using
the mean of the bid and offer quoted spot rates at which the LC Issuer’s
principal office in New York, New York offers to exchange Dollars for such
Alternative Currency in New York, New York at 11:00 A.M. (New York City time) on
the Business Day on which such equivalent is to be determined and (ii) the
equivalent in any Alternative Currency of Dollars shall be determined by using
the mean of the bid and offer quoted spot rates at which the LC Issuer’s
principal office in New York, New York offers to exchange such Alternative
Currency for Dollars in New York, New York at 11:00 A.M. (New York City time) on
the Business Day on which such equivalent is to be determined.

 

(b) Commitment. For purposes of determining the unused portion of the Facility
Amount of the LC Issuer specified in Section 2.01 hereof, the equivalent in
Dollars of each Letter of Credit issued by the LC Issuer in an Alternative
Currency as determined on the date of the Issuance of such Letter of Credit
shall be the amount of the Facility Amount of the LC Issuer used in connection
with the Issuance of such Letter of Credit. Further adjustments shall be made
with respect to the unused portion of the Facility Amount of the LC Issuer to
Issue Letters of Credit based upon fluctuations thereafter in the value of the
Alternative Currency of such Letter of Credit as provided in subsection (c)
below.

 

(c) Mark to Market. If, on any day, the equivalent in Dollars of the aggregate
face amount of all Letters of Credit then outstanding exceeds the Facility
Amount then in

 

17



--------------------------------------------------------------------------------

effect and if all obligations in respect of Letters of Credit denominated in
Alternative Currencies are not secured by deposits in cash in the respective
Alternative Currencies as provided in Section 6.01(f) hereof, the Company shall,
upon demand by the LC Issuer, immediately deposit with the LC Issuer, in
Dollars, (i) the Dollar amount of such excess plus (ii) a Dollar amount equal to
the lesser of (A) $1,000,000 and (B) 5% of the Dollar equivalent of all then
existing Letter of Credit Liability relating to Letters of Credit denominated in
Alternative Currencies, which amount shall be held by the LC Issuer in
accordance with the terms of the Security Agreement as additional collateral for
the Company’s and LC Subsidiaries’ obligations with respect to outstanding
Letters of Credit.

 

SECTION 2.12 Company Guaranty.

 

(a) Generally. The LC Issuer may, from time to time, Issue Letters of Credit for
the account of each LC Subsidiary provided, that, the reimbursement and other
obligations of each such LC Subsidiary are and remain unconditionally guaranteed
by the Company pursuant to this Section 2.12.

 

(b) Guaranty. The Company hereby unconditionally and irrevocably guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the LC Subsidiaries now or hereafter existing
under this Agreement with respect to Letters of Credit issued for the account of
any of the LC Subsidiaries, including any extensions, modifications,
substitutions, amendments and renewals thereof, whether for reimbursement
obligations, interest, fees, expenses or otherwise (such obligations being the
“Subsidiary LC Obligations”), and agrees to pay any and all expenses (including
reasonable counsel fees and expenses in accordance with Section 8.04 hereof)
incurred by the LC Issuer in enforcing any rights hereunder with respect to the
Subsidiary LC Obligations. Without limiting the generality of the foregoing, the
Company’s liability shall extend to all amounts which constitute part of the
Subsidiary LC Obligations and would be owed by any LC Subsidiary to the LC
Issuer hereunder, or under the Letters of Credit issued for the account of an LC
Subsidiary, but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such LC Subsidiary.

 

(c) Guaranty Absolute. The Company guarantees that the Subsidiary LC Obligations
will be paid strictly in accordance with the terms hereof regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the LC Issuer with respect thereto. The
obligations of the Company hereunder are independent of the Subsidiary LC
Obligations and a separate action or actions may be brought and prosecuted
against the Company to enforce the guaranty contained in this Section 2.12,
irrespective of whether any action is brought against any LC Subsidiary or
whether any LC Subsidiary is joined in any such action or actions. The liability
of the Company under the guaranty contained in this Section 2.12 shall be
absolute and unconditional irrespective of:

 

(i) any lack of validity or enforceability of any of the Subsidiary LC
Obligations or any agreement or instrument relating thereto against any LC
Subsidiary or any other Person;

 

18



--------------------------------------------------------------------------------

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Subsidiary LC Obligations, or any other amendment or
waiver of or any consent to departure herefrom with respect to Letters of Credit
issued for the account of an LC Subsidiary including, without limitation, any
increase in the Subsidiary LC Obligations resulting from the Issuance of Letters
of Credit beyond the aggregate limitation specified in Section 2.01 hereof to
any and all LC Subsidiaries or otherwise;

 

(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Subsidiary LC Obligations;

 

(iv) any manner of application of collateral, or proceeds thereof, to all or any
of the Subsidiary LC Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Subsidiary LC Obligations or any other
assets of an LC Subsidiary;

 

(v) any change, restructuring or termination of the corporate structure or
existence of an LC Subsidiary or any LC Subsidiary’s lack of corporate power or
authority; or

 

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a third party guarantor.

 

The guaranty provided in this Section 2.12 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Subsidiary LC Obligations is rescinded or must otherwise be returned by the LC
Issuer upon the insolvency, bankruptcy or reorganization of an LC Subsidiary or
otherwise, all as though such payment had not been made.

 

(d) Waivers. The Company hereby waives, to the extent permitted by applicable
law:

 

(i) any requirement that the LC Issuer secure or insure any security interest or
lien or any property subject thereto or exhaust any right or take any action
against any LC Subsidiary or any other Person or any collateral;

 

(ii) any defense arising by reason of any claim or defense based upon an
election of remedies by the LC Issuer (including, without limitation, an
election to nonjudicially foreclose on any real or personal property collateral)
which in any manner impairs, reduces, releases or otherwise adversely affects
its subrogation, reimbursement or contribution rights or other rights to proceed
against any LC Subsidiary or any other Person or any collateral;

 

19



--------------------------------------------------------------------------------

(iii) any defense arising by reason of the failure of any LC Subsidiary to
properly execute any letter of credit application and agreement or otherwise
comply with applicable legal formalities;

 

(iv) any defense or benefits that may be derived from California Civil Code §§
2808, 2809, 2810, 2819, 2845 or 2850, or California Code of Civil Procedure §§
580a, 580d or 726, or comparable provisions of the laws of any other
jurisdiction and all other suretyship defenses it would otherwise have under the
laws of California or any other jurisdiction;

 

(v) any duty on the part of the LC Issuer to disclose to the Company any matter,
fact or thing relating to the business, operation or condition of any LC
Subsidiary and its respective assets now known or hereafter known by the LC
Issuer;

 

(vi) all benefits of any statute of limitations affecting the Company’s
liability under or the enforcement of the guaranty provided in this Section 2.12
or any of the Subsidiary LC Obligations or any collateral;

 

(vii) all setoffs and counterclaims;

 

(viii) promptness, diligence, presentment, demand for performance and protest;

 

(ix) notice of nonperformance, default, acceleration, protest or dishonor;

 

(x) except for any notice otherwise required by applicable laws that may not be
effectively waived by the Company, notice of sale or other disposition of any
collateral; and

 

(xi) notice of acceptance of the guaranty provided in this Section 2.12 and of
the existence, creation or incurring of new or additional Subsidiary LC
Obligations.

 

SECTION 2.13 Dollar Payment Obligation. Notwithstanding any other term or
provision hereof to the contrary, if the Company or any LC Subsidiary fails to
reimburse the LC Issuer for any payment made by the LC Issuer under a Letter of
Credit denominated in an Alternative Currency by the close of business on the
Business Day when due at the Payment Office specified for such reimbursement
payment, then the payment made by the LC Issuer in such Alternative Currency
shall be converted into Dollars (the “Dollar Payment Amount”) by the LC Issuer
as provided for herein, and each of the Company and each LC Subsidiary for whose
account such Letter of Credit was Issued agrees that it shall be unconditionally
obligated to, and shall immediately, reimburse the LC Issuer the Dollar Payment
Amount at the LC Issuer’s then Payment Office for Dollars.

 

SECTION 2.14 Applications; Survival of Provisions. This Agreement shall control
over any provision of any application and agreement for Letters of Credit to the
contrary,

 

20



--------------------------------------------------------------------------------

but additive or supplemental provisions of any such application and agreement
shall apply to each Letter of Credit Issued pursuant to such application and
agreement. The provisions in this Article shall survive the Termination Date in
respect of all Letters of Credit outstanding thereafter.

 

SECTION 2.15 LC Subsidiaries. Any Subsidiary of the Company not an LC Subsidiary
on the date hereof may become an “LC Subsidiary” hereunder by delivering to the
LC Issuer appropriate authorizations in respect of it entering into this
Agreement, a letter of credit agreement supplement in substantially the form of
Exhibit D hereto (each a “Letter of Credit Agreement Supplement”), wherein such
Subsidiary agrees to be bound by all terms and provisions of this Agreement
relating to Letters of Credit to be issued for the account of such Subsidiary
and delivers a written consent of the Company assenting to the inclusion of such
Subsidiary as an “LC Subsidiary” hereunder, provided, that, no Subsidiary shall
become an “LC Subsidiary” until the LC Issuer shall have notified the Company in
writing that such Letter of Credit Agreement Supplement and consent are in form
and substance satisfactory to the LC Issuer.

 

ARTICLE III

 

PAYMENTS, TAXES, ETC.

 

SECTION 3.01 Payments and Computations. (a) Except as otherwise provided in
Section 3.02 hereof, the Company and each LC Subsidiary, as the case may be,
shall make each payment with respect to the Letters of Credit and the LC Issuer
free and clear of all claims, charges, offsets or deductions whatsoever not
later than (i) if such payment relates to letter of credit facility fees or
amounts (other than reimbursements for payments in an Alternative Currency made
under Letters of Credit) or if such payment relates to a Letter of Credit
denominated in Dollars, 12:00 noon (New York City time) on the day when due in
Dollars to the LC Issuer at its address referred to in Section 8.02 hereof in
same day funds and (ii) if such payment relates to reimbursement of a Letter of
Credit denominated in an Alternative Currency, (A) in such Alternative Currency,
at the LC Issuer’s Payment Office therefor so long as such payment is made by
the close of business on the Business Day when due and (B) thereafter in Dollars
(at the then Dollar equivalent of the amount due on such preceding Business
Day), by 12:00 noon (New York City time) to the LC Issuer at its address
referred to in Section 8.02 hereof in same day funds as provided in Section 2.13
above.

 

(b) Without limitation to Section 2.04(b) hereof, the Company and each LC
Subsidiary hereby authorize the LC Issuer, if and to the extent payment owed to
the LC Issuer is not paid when due hereunder to charge from time to time against
any or all of the Company’s or such LC Subsidiary’s accounts with the LC Issuer
any amount so due (it being understood and agreed that, notwithstanding anything
in this Agreement or any of the other LC Facility Documents to the contrary,
accounts, deposits, sums, securities or other property of any Foreign Subsidiary
or of any Subsidiary of a Foreign Subsidiary (including any Foreign Subsidiary
or any Subsidiary of a Foreign Subsidiary that is an LC Subsidiary) will not
serve at any time, directly or indirectly, to collateralize or otherwise offset
the Obligations of the Company or any Domestic Subsidiary, and, in addition,
unless otherwise agreed to by the Company, the accounts, deposits, sums,

 

21



--------------------------------------------------------------------------------

securities or other property of a Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary will only serve to collateralize or offset the Obligations of another
Foreign Subsidiary or Subsidiary of a Foreign Subsidiary that is an LC
Subsidiary if such former Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary is owned by such latter Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary that is an LC Subsidiary).

 

(c) All computations of interest based on the Base Rate and of letter of credit
facility fees shall be made by the LC Issuer on the basis of a year of 365 or
366 days, as the case may be, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or letter of credit facility fees are payable. Each
determination by the LC Issuer of an interest rate hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or letter of credit facility fee, as the case may be.

 

SECTION 3.02 Taxes. (a) Any and all payments by the Company and each LC
Subsidiary hereunder shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on the overall net income of the LC Issuer, and franchise taxes imposed on the
LC Issuer, by the jurisdiction under the laws of which the LC Issuer is
organized or any political subdivision thereof and taxes imposed on the overall
net income of the LC Issuer, and franchise taxes imposed on the LC Issuer, by
the jurisdiction of the LC Issuer’s Applicable Issuing Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
If the Company or any LC Subsidiary shall be required by applicable Requirements
of Law to deduct any Taxes from or in respect of any sum payable under any LC
Facility Document to the LC Issuer, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.02) the LC
Issuer receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company or such LC Subsidiary shall make such
deductions, (iii) the Company or respective LC Subsidiary shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Requirements of Law and (iv) as soon as practicable
after the date of any payment of Taxes, the Company or respective LC Subsidiary
shall furnish to the LC Issuer, at its address referred to on the signature page
hereto, the original or a certified copy of a receipt evidencing payment
thereof, to the extent such a receipt is issued therefore, or other evidence of
payment thereof that is reasonably satisfactory to the LC Issuer.

 

(b) In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, performance under or otherwise with respect to,
this Agreement or the Letters of Credit (hereinafter referred to as “Other
Taxes”).

 

22



--------------------------------------------------------------------------------

(c) The Company or the respective LC Subsidiary will indemnify the LC Issuer for
the full amount of Taxes and Other Taxes (including, without limitation, any
taxes of any kind imposed or asserted by any jurisdiction on amounts payable
under this Section 3.02) imposed on or paid by the LC Issuer and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. A reimbursement shall be made within 30 days from the date
the LC Issuer makes written demand therefor. The LC Issuer shall give prompt
(within 10 Business Days) notice to the Company of the payment by the LC Issuer
of such amounts payable by the Company under the indemnity set forth in this
subsection (c), and of the assertion by any governmental or taxing authority
that such amounts are due and payable, but the failure to give such notice shall
not affect the Company’s or any LC Subsidiary’s obligations hereunder to
reimburse the LC Issuer for such Taxes or Other Taxes or taxes imposed or
asserted on amounts payable under this Section 3.02, except that neither the
Company nor any LC Subsidiary shall be liable for penalties or interest accrued
or incurred after such 10 Business Day period until such time as it receives the
notice contemplated above, after which time it shall be liable for interest and
penalties accrued or incurred prior to or during such 10 Business Day period and
accrued or incurred after such receipt. Neither the Company nor any LC
Subsidiary shall be liable for any penalties, interest, expense or other
liability with respect to such Taxes or Other Taxes after it has reimbursed the
amount thereof to the LC Issuer.

 

(d) If the LC Issuer is organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement and from time to time thereafter if requested in writing by the
Company (but only so long as the LC Issuer remains lawfully able to do so), it
shall provide the Company with Internal Revenue Service form W-8BEN or W-8ECI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that the LC Issuer is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest payable by the Company or certifying
that the interest is effectively connected with the conduct of a trade or
business in the United States. Similarly, with respect to each LC Subsidiary
organized under the laws of a jurisdiction outside the United States, the LC
Issuer, on or prior to the date of its execution and delivery of this Agreement
and from time to time thereafter if requested in writing by the Company or such
LC Subsidiary (but only so long as the LC Issuer remains lawfully able to do
so), shall provide the Company or such LC Subsidiary with appropriate
documentation certifying applicable exemptions from withholding tax imposed by
any jurisdiction on payments of interest payable by such LC Subsidiary. If the
forms provided by the LC Issuer at the time the LC Issuer first becomes a party
to this Agreement indicate a withholding tax (including, without limitation,
United States interest withholding) tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from “Taxes” unless and until the LC
Issuer provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such forms; provided however, that, if at the
date of any assignment pursuant to Section 8.07 hereof, the LC Issuer assignor
was entitled to payments under subsection (a) of this Section 3.02 in respect of
withholding tax with respect to interest paid at such date, then,

 

23



--------------------------------------------------------------------------------

to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includible in
Taxes) withholding tax, if any, applicable with respect to the assignee on such
date.

 

(e) For any period with respect to which the LC Issuer has failed to provide the
Company or any LC Subsidiary with the appropriate form described in Section
3.02(d) hereof (other than if such failure is due to a change in law occurring
subsequent to the date on which a form originally was required to be provided,
or if such form otherwise is not required under the first two sentences of
subsection (d) above), the LC Issuer shall not be entitled to indemnification
under Section 3.02(c) hereof with respect to Taxes imposed by any jurisdiction
(including, without limitation, the United States); provided, however, that
should the LC Issuer become subject to Taxes because of its failure to deliver a
form required hereunder, the Company shall take such steps as the LC Issuer
shall reasonably request to assist the LC Issuer to recover such Taxes.

 

(f) Without affecting its rights under this Section 3.02 or any provision of
this Agreement, the LC Issuer agrees that if any Taxes or Other Taxes are
imposed and required by law to be paid or to be withheld from any amount payable
to the LC Issuer or its Applicable Issuing Office with respect to which the
Company or any LC Subsidiary would be obligated pursuant to this Section 3.02 to
increase any amounts payable to the LC Issuer or to pay any such Taxes or Other
Taxes, the LC Issuer shall use reasonable efforts to select an alternative
Applicable Issuing Office which would not result in the imposition of such Taxes
or Other Taxes; provided, however, that no LC Issuer shall be obligated to
select an alternative Applicable Issuing Office if the LC Issuer determines that
(i) as a result of such selection the LC Issuer would be in violation of an
applicable law, regulation, or treaty, or would incur unreasonable additional
costs or expenses or (ii) such selection would be inadvisable for regulatory
reasons or inconsistent with the interests of the LC Issuer.

 

(g) In the event that an additional payment is made under this Section 3.02 for
the account of the LC Issuer and the LC Issuer, in its sole discretion,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment of, any tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such payment, the LC Issuer shall, to the extent that it
determines that it can do so without prejudice to the retention of the amount of
such credit, relief, remission or repayment, pay to the Company or LC
Subsidiary, as the case may be, such amount as the LC Issuer shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave the LC Issuer (after such payment) in no worse position
than it would have been in if the Company or LC Subsidiary had not been required
to make such deduction or withholding. Nothing herein contained shall interfere
with the right of the LC Issuer to arrange its tax affairs in whatever manner it
thinks fit nor oblige the LC Issuer to claim any tax credit or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require the LC Issuer to do anything that would prejudice its ability to
benefit from any other credits, reliefs, remissions or repayments to which it
may be entitled.

 

24



--------------------------------------------------------------------------------

(h) The LC Issuer agrees with the Company that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States of America to which it may be entitled by
reason of the location of the LC Issuer’s Applicable Issuing Office or place of
incorporation or its status as an enterprise of any jurisdiction having any such
applicable double tax treaty, if such benefit would reduce the amount payable by
the Company or any LC Subsidiary in accordance with this Section 3.02 and (ii)
otherwise to cooperate with the Company to minimize the amount payable by the
Company or any LC Subsidiary pursuant to this Section 3.02; provided, however,
that the LC Issuer shall not be obliged to disclose to the Company or any LC
Subsidiary any information regarding its tax affairs or tax computations nor to
reorder its tax affairs or tax planning pursuant hereto.

 

(i) Without prejudice to the survival of any other agreement of the Company or
any LC Subsidiary hereunder, the agreements and obligations of the Company and
the LC Subsidiaries contained in this Section 3.02 shall survive the payment in
full of the Obligations.

 

ARTICLE IV

 

CONDITIONS OF ISSUANCE

 

SECTION 4.01 Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the first date (the “Effective
Date”) on which the following conditions precedent have been satisfied:

 

(a) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the LC
Issuer) and shall remain in effect, and no law or regulation shall be applicable
in the reasonable judgment of the LC Issuer that restrains, prevents or imposes
materially adverse conditions upon the transactions contemplated hereby.

 

(b) The LC Issuer shall have received the following in form and substance
satisfactory to the LC Issuer:

 

(i) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of each domestic Account Party approving the
Agreement and each of the LC Facility Documents to which it is or is to be a
party, and of all documents evidencing other necessary Governmental
Authorizations, or other necessary consents, approvals, authorizations, notices,
filings or actions, with respect to this Agreement and any of the LC Facility
Documents to which it is or is to be a party.

 

(ii) A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of each domestic
Account Party listing the certificate or articles of incorporation (or similar

 

25



--------------------------------------------------------------------------------

Constitutive Document) of each such Account Party and each amendment thereto on
file in the office of such Secretary of State (or such governmental authority)
and certifying (A) that such amendments are the only amendments to such Person’s
certificate or articles of incorporation (or similar constitutive document) on
file in its office, (B) if customarily available in such jurisdiction, that such
Person has paid all franchise taxes (or the equivalent thereof) to the date of
such certificate and (C) that such Person is duly organized and is in good
standing under the laws of the jurisdiction of its organization.

 

(iii) A certificate of the Secretary or an Assistant Secretary of each domestic
Account Party certifying the names and true signatures of the officers of such
Account Party authorized to sign each LC Facility Document to which it is a
party and the other documents to be delivered hereunder.

 

(iv) A Security Agreement in substantially the form of Exhibit A hereto, duly
executed by the Company in favor of the LC Issuer, together with:

 

(A) appropriate UCC-1 financing statements under the Uniform Commercial Code of
all jurisdictions that the LC Issuer may deem necessary or desirable in order to
perfect and protect the first priority liens created under the Security
Agreement, covering the collateral described in the Security Agreement;

 

(B) evidence that all other action that the LC Issuer may deem necessary or
desirable in order to perfect and protect the first priority liens and security
interests created under the Security Agreement has been taken; and

 

(C) the execution of a Securities Account Control Agreement in the form of
Exhibit B to the Security Agreement with Smith Barney, a division of Citigroup
Global Markets, Inc. and the Company and evidence that the total value of all
funds and the Permitted Investments held in the Accounts (as defined in the
Security Agreement) subject thereto is not less than the Required Collateral
Amount.

 

(v) A favorable opinion of General Counsel or Associate General Counsel to the
Account Parties, substantially in the form of Exhibit B-1 hereto and as to such
other matters as the LC Issuer may reasonably request.

 

(vi) Favorable opinions of Skadden, Arps, Slate, Meagher & Flom LLP, special New
York counsel to the Account Parties, in substantially the forms of Exhibits B-2
and B-3 hereto and as to such other matters as the LC Issuer may reasonably
request.

 

(vii) Such other approvals, opinions or documents as the LC Issuer may
reasonably request.

 

26



--------------------------------------------------------------------------------

(viii) Evidence that the Revolving Credit Agreement and each of the Other LC
Facilities has been entered into and all conditions precedent to the
effectiveness of the Revolving Credit Agreement and each of the Other LC
Facilities (except the entry into and effectiveness of this Agreement) have been
satisfied or waived.

 

(c) The Company shall have paid all accrued fees and expenses of the LC Issuer
in connection with this Agreement.

 

(d) All amounts owing by the Company or any of its Subsidiaries to the lenders
and agents under the Existing Credit Agreement shall have been, or concurrently
with the initial extension of credit made on the Effective Date shall be, paid
in full, and all commitments of the lenders under the Existing Credit Agreement
(except for the letters of credit issued thereunder which are to be deemed
issued under this Agreement or any of the Other LC Facilities or the Revolving
Credit Agreement) shall have been, or concurrently with the initial extension of
credit made on the Effective Date shall be, terminated in accordance with the
terms of the Existing Credit Agreement and all guarantees given, and security
interests granted, in connection therewith shall have been terminated.

 

SECTION 4.02 Conditions Precedent to Each Issuance. The obligation of the LC
Issuer to Issue each Letter of Credit (including the initial Letter of Credit)
shall be subject to the further conditions precedent that on the date of such
Issuance the following statements shall be true (and each request for Issuance
by the Company or an LC Subsidiary shall constitute a representation and
warranty by the Company or such LC Subsidiary that on the date of such Issuance
such statements are true):

 

(a) The representations and warranties contained in Section 5.01 hereof (except
the representations and warranties contained in Section 5.01(f) hereof) and
Section 8 of the Security Agreement are correct on and as of the date of such
Issuance, before and after giving effect to such Issuance, and to the
application of the proceeds therefrom, as though made on and as of such date;

 

(b) No event has occurred and is continuing, or would result from such Issuance
or from the application of the proceeds therefrom or from such Issuance, which
constitutes an Event of Default or Default; and

 

(c) The Issuance of such Letter of Credit will be in compliance with the
criteria set forth in Section 2.01(a) and (b) hereof, as the case may be.

 

27



--------------------------------------------------------------------------------

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01 Representations and Warranties of the Company. The Company
represents and warrants as follows:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware; each LC Subsidiary is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation. The Company and each of its Subsidiaries possess
all powers (corporate or otherwise) and all other authorizations and licenses
necessary to engage in their respective businesses, except where the failure to
so possess would not have a Material Adverse Effect.

 

(b) The execution, delivery and performance by each Account Party of the LC
Facility Documents to which it is a party and the consummation of the
transactions contemplated thereby are within such Account Party’s respective
powers (corporate or otherwise), have been duly authorized by all necessary
action (corporate or otherwise), and do not (i) contravene such Account Party’s
Constitutive Documents, (ii) violate any Requirements of Law, (iii) conflict
with or result in the breach of, or constitute a default or require any payment
to be made under, any material contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Account
Party or any of its properties or (iv) except for the Liens created under the LC
Facility Documents, result in or require the creation or imposition of any Lien
upon or with respect to any of the properties of any Account Party. No Account
Party is in violation of any such Requirements of Law or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which would be reasonably likely to have
a Material Adverse Effect.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by any Account Party of the LC Facility
Documents to which it is a party.

 

(d) Each LC Facility Document is the legal, valid and binding obligation of the
Account Party thereto enforceable against such Account Party in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

 

(e) The Consolidated balance sheets of the Company and its Subsidiaries as of
February 1, 2003, and the related Consolidated statements of income and retained
earnings of the Company and its Subsidiaries for the Fiscal Year then ended,
certified by Deloitte & Touche LLP, copies of which have been furnished to the
LC Issuer, fairly present the Consolidated financial condition of the Company
and its Subsidiaries as at such date and the results of the operations of the
Company and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied.

 

(f) Since February 1, 2003, there has been no Material Adverse Change.

 

28



--------------------------------------------------------------------------------

(g) There is no pending or, to the best of Company’s knowledge, threatened
action or proceeding affecting the Company or any of its Subsidiaries before any
court, governmental agency or arbitrator, (i) which has a reasonable probability
(taking into account the exhaustion of all appeals and the assertion of all
defenses) of having a Material Adverse Effect or (ii) which purports to affect
the legality, validity or enforceability of any LC Facility Document.

 

(h) The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

 

(i) Neither the Company nor any of its Subsidiaries is an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(j) Set forth on Schedule IV hereto is a complete and accurate list, as of the
date hereof, of all Plans of the Company and its Subsidiaries. Neither the
Company nor any ERISA Affiliate is a party or subject to, or has any obligation
to make payments, or incur any material Withdrawal Liability, to, any
Multiemployer Plan.

 

(k) Except as provided in Schedule V, no ERISA Event has occurred with respect
to any Plan or is reasonably expected to occur with respect to any Plan that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur would reasonably be likely to result in a Material
Adverse Effect.

 

(l) Except as provided in Schedule V, Schedule B (Actuarial Information) to the
most recently completed annual report (Form 5500 Series) for each Plan of the
Company or its Subsidiaries, copies of which have been or will be filed with the
Internal Revenue Service, is complete and accurate in all material respects and
fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status
which would reasonably be likely to result in a Material Adverse Effect.

 

(m) Except as provided in Schedule V, neither the Company nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA and no Multiemployer Plan is reasonably expected to
be in reorganization or to be terminated, within the meaning of Title IV of
ERISA.

 

(n) Each of the Company and its Subsidiaries is in compliance with all
Requirements of Law applicable to their properties, assets and business where
the failure to so comply would (as to all such failures to comply in the
aggregate) have a Material Adverse Effect. There are no proceedings pending or,
to the knowledge of any Account Party, threatened in writing, to terminate or
modify any license, permit or other approval issued by a Governmental Authority,
the termination or modification of which (in the aggregate as to all such
matters) would have a Material Adverse Effect.

 

(o) The Company is, individually and together with its Subsidiaries, Solvent.

 

29



--------------------------------------------------------------------------------

(p) As of the Effective Date, no information, exhibit or report furnished by any
Account Party to the LC Issuer in connection with the negotiation of the LC
Facility Documents or pursuant to the terms of the LC Facility Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading; provided that
all financial projections, if any, that have been or will be prepared by the
Company and made available to the LC Issuer, including, without limitation, any
projections described in or otherwise contemplated by Section 6.04(viii) hereof,
have been or will be prepared in good faith based upon reasonable assumptions,
it being understood by the LC Issuer and all the other parties hereto that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Company’s control, and that no assurances can be given that
the projections will be realized.

 

(q) Except as described on Schedule VI hereto, the operations and properties of
each Account Party comply in all material respects with all applicable
Environmental Laws and Environmental Permits, except where any such failure to
comply would not be reasonably expected to have a Material Adverse Effect, and
no Environmental Action is pending or, to Company’s knowledge, is threatened
against any Account Party or any of their properties that would be reasonably
likely to have a Material Adverse Effect.

 

ARTICLE VI

 

COVENANTS OF THE COMPANY

 

SECTION 6.01 Affirmative Covenants. The Company will, unless the LC Issuer shall
otherwise consent in writing:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws (including, without
limitation, all Environmental Laws), rules, regulations and orders, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith or where the
failure to comply would not have a Material Adverse Effect.

 

(b) Preservation of Existence, Etc. Preserve and maintain, and cause each of the
LC Subsidiaries to preserve and maintain, its existence (corporate or
otherwise), rights (charter and statutory), and franchises except if, in the
reasonable business judgment of the Company or such LC Subsidiary, as the case
may be, it is in its best economic interest not to preserve and maintain such
rights or franchises and such failure to preserve and maintain such rights or
franchises would not materially adversely affect the rights of the LC Issuer
hereunder or the ability of any Account Party to perform its obligations under
the respective LC Facility Documents.

 

(c) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Company and each
of its Subsidiaries in accordance with sound business practice.

 

30



--------------------------------------------------------------------------------

(d) Employment of Technology, Disposal of Hazardous Materials, Etc. (i) Employ,
and cause each of its Subsidiaries to employ, appropriate technology and
compliance procedures to maintain compliance with any applicable Environmental
Laws except where the failure to so employ would not have a Material Adverse
Effect, (ii) obtain and maintain, and cause each of its Subsidiaries to obtain
and maintain, any and all material permits required by applicable Environmental
Laws in connection with its or its Subsidiaries’ operations and (iii) dispose
of, and cause each of its Subsidiaries to dispose of, any and all Hazardous
Substances only at facilities and with carriers reasonably believed to possess
valid permits under RCRA, if applicable, and any applicable state and local
Environmental Laws except where the failure to so dispose would not have a
Material Adverse Effect. The Company shall use its best efforts, and cause each
of its Subsidiaries to use its best efforts, to obtain all certificates required
by law to be obtained by the Company and its Subsidiaries from all contractors
employed by the Company or any of its Subsidiaries in connection with the
transport or disposal of any Hazardous Substances except where failure to
transport or dispose in accordance with any applicable Environmental Laws would
not have a Material Adverse Effect.

 

(e) Environmental Matters. If the Company or any of its Subsidiaries shall:

 

(i) receive written notice that any material violation of any Environmental Laws
may have been committed or is about to be committed by the Company or any of its
Subsidiaries the cure of which would result in expenditures exceeding
$20,000,000;

 

(ii) receive written notice that any administrative or judicial complaint or
order has been filed or is about to be filed against the Company or any of its
Subsidiaries alleging any material violation of any Environmental Laws or
requiring the Company or any of its Subsidiaries to take any action (which, if
taken, would result in expenditures exceeding $20,000,000) in connection with
the release or threatened release of Hazardous Substances or solid waste into
the environment; or

 

(iii) receive written notice from a federal, state, foreign or local
governmental agency or private party alleging that the Company or any of its
Subsidiaries is liable or responsible for costs in excess of $20,000,000
associated with the response to cleanup, stabilization or neutralization of any
Environmental Activity;

 

then it shall provide the LC Issuer with a copy of such notice within five
Business Days of the Company’s or such Subsidiary’s receipt thereof.

 

(f) Cash Collateral. Maintain (in accordance with the terms of the Security
Agreement) at all times in the Accounts funds and Permitted Investments with a
value (as determined in Section 11 of the Security Agreement) not less than the
Required Collateral Amount as required by the Security Agreement and (in
accordance with the terms of the Security Agreement) transfer all necessary
funds from time to time into the Accounts so that such value is not less than
the Required Collateral Amount.

 

31



--------------------------------------------------------------------------------

(g) Further Assurances.

 

(i) Promptly upon request by the LC Issuer, correct, and cause each of the LC
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any LC Facility Document or in the execution, acknowledgment,
filing or recordation thereof.

 

(ii) Promptly upon request by the LC Issuer, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, security agreements, assignments, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments as the LC Issuer may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the LC Facility Documents, (B) perfect and maintain the validity,
effectiveness and first priority Lien of the LC Issuer in each of the Accounts
and all funds and Permitted Investments therein as contemplated herein and in
the Security Agreement and (C) assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the LC Issuer the rights
granted or now or hereafter intended to be granted to the LC Issuer under any LC
Facility Document or under any other instrument executed in connection with any
LC Facility Document to which any Account Party is or is to be a party, and
cause each of the LC Subsidiaries to do so, including, without limitation, the
delivery of all required Collateral Documents by the respective Account Parties
so that the LC Issuer has a first priority Lien in each of the respective
Accounts and all funds and Permitted Investments therein and the delivery of
related corporate authorizations and legal opinions.

 

(h) Use of Proceeds. Use the proceeds of Issuances of Letters of Credit solely
for general corporate purposes of the Company and the LC Subsidiaries.

 

SECTION 6.02 Negative Covenant. The Company will not, without the written
consent of the LC Issuer make any material change in the nature of the business
of the Company and the LC Subsidiaries as conducted as of the date hereof.

 

SECTION 6.03 Financial Covenant. So long as any Obligation of any Account Party
under any LC Facility Document shall remain unpaid, any Letter of Credit shall
be outstanding or the LC Issuer shall have any commitment under the Facility
Amount hereunder, the Company will, unless it has the written consent of the LC
Issuer to do otherwise, maintain a Fixed Charge Coverage Ratio as of the last
day of each Fiscal Quarter, determined on the basis of the most recently
completed four consecutive Fiscal Quarters ending on such day, of not less than
1.40:1.00.

 

SECTION 6.04 Reporting Requirements. The Company will furnish to the LC Issuer:

 

(i) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of the Company, Consolidated balance

 

32



--------------------------------------------------------------------------------

sheets of the Company and its Subsidiaries as of the end of such Fiscal Quarters
and Consolidated statements of income and retained earnings of the Company and
its Subsidiaries for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter, certified by the chief
financial officer or treasurer of the Company and accompanied by a certificate
of said officer stating (i) that such have been prepared in accordance with
generally accepted accounting principles, (ii) whether or not he or she has
knowledge of the occurrence of any Event of Default or Default and, if so,
stating in reasonable detail the facts with respect thereto and (iii) whether or
not the Company is in compliance with the requirements set forth in Section 6.03
hereof (which certificate shall contain the computations used by such chief
financial officer or treasurer in determining such compliance or non-compliance
and shall be in the form of the Compliance Certificate attached hereto as
Exhibit C);

 

(ii) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Company, a copy of the annual report for such year for the
Company and its Subsidiaries, containing Consolidated financial statements of
the Company and its Subsidiaries for such Fiscal Year certified by Deloitte &
Touche LLP or other independent public accountants reasonably acceptable to the
LC Issuer;

 

(iii) within 90 days after the end of each Fiscal Year of the Company, a
certificate of the chief financial officer or treasurer of the Company stating
(i) whether or not he or she has knowledge of the occurrence of any Event of
Default or Default and, if so, stating in reasonable detail the facts with
respect thereto, and (ii) whether or not the Company is in compliance with the
requirements set forth in Section 6.03 hereof (which certificate shall contain
the computations used by such chief financial officer or treasurer in
determining such compliance or non-compliance and shall be in the form of the
Compliance Certificate attached hereto as Exhibit C);

 

(iv) as soon as possible and in any event within five days after a Responsible
Officer becomes aware of each Event of Default and Default, a statement of a
Responsible Officer of the Company setting forth details of such Event of
Default or Default and the action which the Company has taken and proposes to
take with respect thereto;

 

(v) promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its security holders, and copies of all reports and
registration statements which the Company or any Subsidiary files with the SEC
or any national securities exchange;

 

(vi) promptly after the filing or receiving thereof, copies of all reports and
notices which the Company or any Subsidiary files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or which the Company or any Subsidiary receives from such

 

33



--------------------------------------------------------------------------------

entities other than immaterial regular periodic notices and reports and notices
and reports of general circulation;

 

(vii) within 90 days after the end of each Fiscal Year of the Company, a
summary, prepared by a Responsible Officer of the Company, of the Company’s (and
its Subsidiaries’) major insurance coverages (and the amount of self-insurance)
then in effect;

 

(viii) within 30 days after the end of Fiscal Year 2003, projections for Fiscal
Year 2004, and within 30 days after the end of Fiscal Year 2004, projections for
Fiscal Year 2005, in each case prepared on the basis of the most current
information then available to the Borrower in substantially the same format and
containing substantially the same types of information as the projections for
Fiscal Year 2003 which were set forth in the Information Memorandum and with the
projections to be prepared on a quarterly basis; and

 

(ix) such other information respecting the condition or operations, financial or
otherwise, of the Company or any of its Subsidiaries as the LC Issuer, may from
time to time reasonably request.

 

Notwithstanding the foregoing, the financial statements required to be delivered
by the Company pursuant to clauses (i) and (ii) above and the reports and
statements required to be delivered by the Company pursuant to clause (v) above
shall be deemed to have been delivered on the date on which the Company posts
reports containing such financial statements or other materials on the Company’s
website on the internet at “www.gapinc.com” or when such reports containing such
financial statements or other materials are posted on the SEC’s website on the
internet at “www.sec.gov”; provided, however, that the Company shall deliver
paper copies of such financial statements or other materials to the LC Issuer if
it so requests until the Company receives written notice from the LC Issuer to
cease delivering paper copies.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) Any Account Party shall fail to pay any reimbursement obligation under any
Letter of Credit when the same becomes due and payable; or shall fail to pay any
interest payable with respect to any Letter of Credit, or any fees or any other
amounts hereunder within five days after the same become due and payable by it;
or

 

(b) Any representation or warranty made by any Account Party in any LC Facility
Document (whether made on behalf of itself or otherwise) or by any Account Party
(or any of its officers) in connection with any LC Facility Document shall prove
to have been incorrect in any material respect when made; or

 

34



--------------------------------------------------------------------------------

(c) Any Account Party shall fail to perform or observe (i) any covenant or
agreement contained in Section 6.02 or 6.03 hereof or Section 4, 5 or 12 of the
Security Agreement (to the extent such Account Party is a party thereto); (ii)
any covenant or agreement contained in Section 6.01(f) hereof or Section 1 of
the Security Agreement (to the extent such Account Party is a party thereto) if
the failure to perform or observe such covenant or agreement shall remain
unremedied for one Business Day after written notice thereof shall have been
given to such Account Party by the LC Issuer; or (iii) such other term, covenant
or agreement contained in any LC Facility Document on its part to be performed
or observed if the failure to perform or observe such other term, covenant or
agreement shall remain unremedied for 30 days after written notice thereof shall
have been given to such Account Party by the LC Issuer; or

 

(d) The Company or any of its LC Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt which is outstanding in a principal amount of
at least $50,000,000 in the aggregate (but excluding Debt hereunder) of the
Company or such LC Subsidiary or any Obligations under any Hedge Agreement to
which it is a party, with a “Hedge Principal Amount” (as hereinbelow defined) of
not less than $50,000,000, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt or in such Hedge Agreement;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt or in such Hedge Agreement and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or in such Hedge
Agreement; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made as a result of a default
thereunder, in each case prior to the stated maturity thereof or the Obligations
under such Hedge Agreement shall be accelerated (for purposes of this paragraph,
“Hedge Principal Amount” in respect of any Hedge Agreement at any time shall be
the maximum aggregate amount (after giving effect to any netting arrangements)
that the Company or its respective LC Subsidiary would be required to pay if
such Hedge Agreement were terminated at such time); or

 

(e) The Company or any of its LC Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its LC Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of

 

35



--------------------------------------------------------------------------------

an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Company or any of its LC Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or

 

(f) One or more judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Company or any of its
LC Subsidiaries and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be any period of
forty-five (45) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not give rise
to an Event of Default under this Section 7.01(f) if and so long as (A) the
amount of such judgment or order which remains unsatisfied is covered by a valid
and binding policy of insurance between the respective Account Party and the
insurer covering full payment of such unsatisfied amount and (B) such insurer
has been notified, and has not disputed the claim made for payment, of the
amount of such judgment or order; or

 

(g) A Change of Control shall have occurred; or

 

(h) Any material provision of any of the LC Facility Documents after delivery
thereof pursuant to Sections 4.01 or 6.01(g) hereof shall for any reason (other
than pursuant to the terms thereof) cease to be valid and binding on or
enforceable against any of the Account Parties intended to be a party to it, or
any such Account Party shall so state in writing; or

 

(i) Any Collateral Document after delivery thereof pursuant to Sections 4.01 or
6.01(g) hereof shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected first priority Lien on any of the
collateral purported to be covered thereby; or

 

(j) Any of the following events or conditions shall have occurred and such event
or condition, when aggregated with any and all other such events or conditions
set forth in this subsection (j), has resulted or is reasonably expected to
result in liabilities of the Account Parties and/or the ERISA Affiliates in an
aggregate amount that would have a Material Adverse Effect:

 

(i) any ERISA Event shall have occurred with respect to a Plan; or

 

(ii) any of the Account Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan; or

 

(iii) any of the Account Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, is insolvent or is being terminated, within the meaning of
Title IV of ERISA, and, as a result of such reorganization, insolvency or
termination, the aggregate annual contributions of the Account

 

36



--------------------------------------------------------------------------------

Parties and the ERISA Affiliates to all of the Multiemployer Plans that are in
reorganization, are insolvent or being terminated at such time have been or will
be increased over the amounts contributed to such Multiemployer Plans for the
plan years of such Multiemployer Plans immediately preceding the plan year in
which such reorganization, insolvency or termination occurs; or

 

(iv) any “accumulated funding deficiency” (as defined in Section 302 of ERISA
and Section 412 of the Internal Revenue Code), whether or not waived, shall
exist with respect to one or more of the Plans; or

 

(v) or any Lien shall exist on the property and assets of any of the Account
Parties or any of the ERISA Affiliates in favor of the PBGC,

 

then, and in any such event, the LC Issuer may, by notice to the Company, (A)
declare the obligation of the LC Issuer to issue further Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (B) declare
amounts payable under this Agreement to be forthwith due and payable, whereupon
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Account Party; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Company or any of the LC Subsidiaries under the Federal Bankruptcy Code, the
obligation of the LC Issuer to issue Letters of Credit shall automatically be
terminated and all such amounts due under this Agreement shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Account
Party.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any Collateral Document, nor consent to any departure by the
Company or any LC Subsidiary therefrom, shall in any event be effective unless
the same shall be in writing and signed by the LC Issuer, provided, however,
that, except for amendments that are contemplated to give effect to the terms
hereof or any Collateral Document (including, without limitation, Section 2.09
hereof and Section 7 of the Security Agreement and any amendment required to
give effect to any assignment permitted hereunder), no such amendment, waiver or
consent in relation to any material provision of this Agreement or of any
Collateral Document (including, without limitation, the Termination Date, the
Required Collateral Amount, and any fees or other amounts payable hereunder)
shall be effective unless the respective letter of credit issuing banks under
each of the Other LC Facilities and (if in effect at the relevant time) the JP
Morgan LC Facility shall also have given their prior written consent thereto.
All waivers and consents granted under this Section 8.01 shall be effective only
in the specific instance and for the specific purpose for which given.

 

SECTION 8.02 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier or electronic mail) and
mailed,

 

37



--------------------------------------------------------------------------------

sent by overnight courier, telecopied, emailed, or delivered, if to the Company
or any other Account Party, at its address at 2 Folsom Street, San Francisco, CA
94105, Attention: Treasurer, Telecopier: 415-427-6982, email
sabrina_simmons@gap.com; with a copy to 2 Folsom Street, San Francisco, CA
94105, Attention: General Counsel, Telecopier: 415-427-6982, email:
lauri_shanahan@gap.com; and to 2 Folsom Street, San Francisco, CA 94105,
Attention: Associate General Counsel, Telecopier: 415-427-7475, email:
tom_lima@gap.com; if to the LC Issuer, at its address at 399 Park Avenue, New
York, New York 10043, Attention: Credit Administration, Telecopier:
302-894-6120; with a copy to Citicorp North America, Inc., One Sansome Street,
San Francisco, California, Attention: Carolyn Wendler, Telecopier: 415-433-0307,
email carolyn.wendler@citigroup.com, or, as to each party, at such other address
or to such other person as shall be designated by such party in a written notice
to the other parties. All such notices and communications shall, when mailed, be
effective three days after being deposited in the mails, when sent by overnight
courier, be effective one day after being sent by overnight courier, and when
telecopied or sent by electronic mail, be effective when received (and, with
respect to notices and communications sent by electronic mail, upon confirmation
by the recipient of the receipt of such notice or communication), respectively;
and when delivered by hand, be effective upon delivery except that notices and
communications to the LC Issuer pursuant to Article II shall not be effective
until received by the LC Issuer.

 

SECTION 8.03 No Waiver; Remedies. No failure on the part of the LC Issuer to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 8.04 Costs and Expenses.

 

(a) The Company agrees to pay on demand all reasonable costs and expenses of the
LC Issuer incurred in connection with the preparation, execution, delivery,
modification and amendment of this Agreement, and the other documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of one counsel (which shall be the same counsel, without
duplication, for the Agent under the Revolving Credit Agreement) for the LC
Issuer (and appropriate local counsel) with respect thereto and with respect to
advising the LC Issuer as to its rights and responsibilities under this
Agreement. The Company further agrees to pay on demand all costs and expenses of
the LC Issuer (including, without limitation, reasonable counsel fees and
expenses), incurred in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of the LC Facility Documents, the
Letters of Credit, and the other documents to be delivered hereunder and
thereunder.

 

(b) The Company agrees to indemnify and hold harmless the LC Issuer and its
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims
(other than lost profits), damages, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel), which may be incurred
by or asserted against any Indemnified Party in connection with or arising out
of any investigation, litigation, or proceeding (whether or not such Indemnified
Party is party thereto) related to any acquisition or

 

38



--------------------------------------------------------------------------------

proposed acquisition by the Company, or by any Subsidiary of the Company, of all
or any portion of the stock or substantially all the assets of any Person or any
use or proposed use of the Letters of Credit by any Account Party, except to the
extent such claim, damage, liability or expense shall have resulted from such
Indemnified Party’s gross negligence or willful misconduct. In the event this
indemnity is unenforceable as a matter of law as to a particular matter or
consequence referred to herein, it shall be enforceable to the full extent
permitted by law. The indemnification provisions set forth above shall be in
addition to any liability the Company may otherwise have. Without prejudice to
the survival of any other obligation of the Company hereunder, the indemnities
and obligations of the Company contained in this Section 8.04 shall survive the
payment in full of all the Obligations of the Account Parties.

 

SECTION 8.05 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the LC Issuer and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the LC Issuer or such Affiliate to or for the credit or the
account of any Account Party against any and all of the obligations of the
Account Parties now or hereafter existing under this Agreement to the LC Issuer,
whether or not the LC Issuer shall have made any demand under this Agreement and
although such obligations may be unmatured (it being understood and agreed that,
notwithstanding anything in this Agreement or any of the other LC Facility
Documents to the contrary, accounts, deposits, sums, securities or other
property of any Foreign Subsidiary or of any Subsidiary of a Foreign Subsidiary
(including any Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary that
is an LC Subsidiary) will not serve at any time, directly or indirectly, to
collateralize or otherwise offset the Obligations of the Company or any Domestic
Subsidiary, and, in addition, unless otherwise agreed to by the Company, the
accounts, deposits, sums, securities or other property of a Foreign Subsidiary
or Subsidiary of a Foreign Subsidiary will only serve to collateralize or offset
the Obligations of another Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary that is an LC Subsidiary if such former Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary is owned by such latter Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary that is an LC Subsidiary). The LC Issuer
agrees promptly to notify the Company after any such set-off and application
made by the LC Issuer or any of its Affiliates, provided, that, the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the LC Issuer and its Affiliates under this Section 8.05 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the LC Issuer and its Affiliates may have.

 

SECTION 8.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Company and each LC Subsidiary to be a party hereto on
the date hereof, and the LC Issuer and thereafter shall be binding upon and
inure to the benefit of the Company, each LC Subsidiary, and the LC Issuer and
their respective successors and assigns, except that the Company and each LC
Subsidiary shall not have the right to assign its respective rights hereunder or
any interest herein without the prior written consent of the LC Issuer.

 

SECTION 8.07 Assignments and Participations. (a) The LC Issuer may, and if
demanded by the Company (following a demand by the LC Issuer pursuant to Section
2.07

 

39



--------------------------------------------------------------------------------

or 3.02 hereof, upon at least 10 days’ notice to the LC Issuer) will, assign to
one or more banks or other entities all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion, respectively, of the Facility Amount); provided, however, that (i) the
respective amounts of the rights and obligations in relation to the Facility
Amount being assigned pursuant to each such assignment (determined as of the
date of such assignment with respect to such partial assignment) shall in no
event be less than $50,000,000 (or an integral multiple of $25,000,000 in excess
thereof), (ii) except during the continuance of a Default, each such assignment
shall be to an Eligible Assignee consented to by the Company (following
reasonable advance written notice to the Company, which consent shall not, in
the case of any assignment to any “LC Issuer” party to the Other LC Facilities
or the JPMorgan LC Facility only, be unreasonably withheld), (iii) each such
assignment made as a result of a demand by the Company pursuant to this Section
8.07(a) shall be arranged by the Company (at its expense) after consultation
with the LC Issuer and shall be either an assignment of all of the rights and
obligations of the LC Issuer under this Agreement or an assignment of a portion
of such rights and obligations made concurrently with another such assignment or
other such assignments which together cover all of the rights and obligations of
the LC Issuer under this Agreement, (iv) the LC Issuer shall not be obligated to
make any such assignment as a result of a demand by the Company pursuant to this
Section 8.07(a) unless and until the LC Issuer shall have received one or more
payments from either the Company or one or more Eligible Assignees in an
aggregate amount at least equal to all reimbursement amounts and other amounts
payable to the LC Issuer under this Agreement, (v) such assignee and the LC
Issuer shall enter into such agreement as they deem appropriate and (vi) such
assignee, the Company and the LC Subsidiaries shall enter into a letter of
credit agreement and related documents substantially similar to the LC Facility
Documents with respect to such assignment and the Facility Amount shall be
reduced by the amount of such assignment (but not reduced to an amount less than
the aggregate amount of all Letter of Credit Liability).

 

(b) The LC Issuer may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its commitment with respect
to the Facility Amount); provided, however, that (i) the LC Issuer’s obligations
under this Agreement (including, without limitation, its commitment with respect
to the Facility Amount) shall remain unchanged, (ii) the LC Issuer shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Company and the LC Issuer shall continue to deal
solely and directly with the LC Issuer in connection with the LC Issuer’s rights
and obligations under this Agreement, provided, further, that, to the extent of
any such participation (unless otherwise stated therein and subject to the
preceding proviso), the purchaser of such participation shall, to the fullest
extent permitted by law, have the same rights and benefits hereunder as it would
have if it were the LC Issuer; and provided, further, that each such
participation shall be granted pursuant to an agreement providing that the
purchaser thereof shall not have the right to consent or object to any action by
the selling LC Issuer (who shall retain such right) other than an action which
would (i) reduce any amount due hereunder with respect to the Letters of Credit
or other amounts or fees in which such purchaser has an interest, (ii) postpone
any date fixed for payment of such amounts due with respect to Letters of Credit
or other amount or such fees, (iii) extend the Termination Date or (iv) release
any of the Collateral to the extent such release would cause the total value of
all funds and the

 

40



--------------------------------------------------------------------------------

Permitted Investments held in the Accounts (as defined in the Security
Agreement) to be less than the Required Collateral Amount.

 

(c) Upon written request of the Company to the LC Issuer, the LC Issuer shall,
to the extent consistent with the policies of the LC Issuer, inform the Company
of the Dollar amount of any Full Term Participation (as hereinafter defined)
that the LC Issuer has entered into; provided, however, that the LC Issuer shall
not be obligated to disclose such information if the disclosure thereof would
constitute a violation of law or regulation or violate any confidentiality
agreement to which the LC Issuer is subject. For the purposes of this subsection
(d), “Full Term Participation” means a participation by the LC Issuer to another
Person whereby such other Person has purchased (pursuant to a participation
agreement) all or a portion of the LC Issuer’s commitment with respect to the
Facility Amount from the effective date of such participation agreement to the
Termination Date.

 

(d) Notwithstanding anything herein contained to the contrary, the LC Issuer or
any of its Affiliates may assign any of its rights under this Agreement to any
Federal Reserve Bank without notice to or consent of the Company.

 

(e) If the LC Issuer requests any payment from the Company under Section 2.07 or
3.02 hereof, then, subject to Section 8.07(a) hereof and provided no Default or
Event of Default shall have occurred and be continuing, the Company may request
the LC Issuer to (and, upon such request, the LC Issuer, without any obligation
to pay any fees in respect thereof, shall) assign all of its rights and
obligations under this Agreement to one or more Eligible Assignees in accordance
with Section 8.07(a) hereof provided that at the time of any such assignment the
Company has paid to the LC Issuer all amounts due it hereunder.

 

SECTION 8.08 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 8.09 Independence of Provisions. All agreements and covenants hereunder
shall be given independent effect such that if a particular action or condition
is prohibited by the terms of any such agreement or covenant, the fact that such
action or condition would be permitted within the limitations of another
agreement or covenant shall not be construed as allowing such action to be taken
or condition to exist.

 

SECTION 8.10 Confidentiality. The LC Issuer agrees that it will not disclose to
any third party any Confidential Information provided to it by the Company;
provided, that, the foregoing will not (a) restrict the ability of the LC Issuer
and any letter of credit participants from freely exchanging Confidential
Information among themselves (and its Affiliates, employees, attorneys, agents
and advisors), (b) restrict the ability to disclose Confidential Information to
a prospective Eligible Assignee or participant, provided, that, such Eligible
Assignee or participant executes a confidentiality agreement with the LC Issuer

 

41



--------------------------------------------------------------------------------

agreeing to be bound by the terms hereof prior to disclosure of Confidential
Information to such Eligible Assignee or participant or (c) prohibit the
disclosure of Confidential Information to the extent: (i) the Confidential
Information is or has already become part of the public domain at the time of
disclosure, by publication or otherwise, except by breach of this Section 8.10,
(ii) the Confidential Information can be established by written evidence to have
already been in the lawful possession of the LC Issuer prior to the time of
disclosure; or (iii) the Confidential Information is received by the LC Issuer
from a third party not known to have a similar restriction and without breach of
this Section 8.10, or (iv) the Confidential Information is required to be
disclosed by order of a court of competent jurisdiction, administrative agency
or governmental body, or by subpoena, summons or other legal process, or by law,
rule or regulation, or by applicable regulatory or professional standards
provided that prior to such disclosure the Company and the non-disclosing party
are each given reasonable advance notice of such order and an opportunity to
object to such disclosure; provided, that, no such notice or opportunity shall
be required if disclosure is required in connection with an examination by a
regulatory authority or is required in such circumstances where the applicable
Governmental Authority does not permit such notice or opportunity (it being
understood the LC Issuer will inform such authority of the confidential nature
of the Confidential Information being disclosed). Notwithstanding anything
herein to the contrary, each Account Party and the LC Issuer and each of their
respective officers, directors, employees, accountants, attorneys and other
advisors, agents and representatives may disclose to any and all persons,
without limitation of any kind, any information with respect to the United
States tax treatment and tax structure of the transactions contemplated by the
LC Facility Documents and all materials of any kind (including opinions or other
tax analyses) that are provided to the respective Account Party or the LC
Issuer, as the case may be, relating to such United States tax treatment and tax
structure, provided that the foregoing shall not apply to the extent reasonably
necessary to comply with applicable securities laws.

 

SECTION 8.11 Headings. Article and Section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

 

SECTION 8.12 Entire Agreement. This Agreement sets forth the entire agreement of
the parties with respect to its subject matter and supersedes all previous
understandings, written or oral, in respect thereof.

 

SECTION 8.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

SECTION 8.14 Consent to Jurisdiction. (a) Each of the parties hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in the County of New York, The City of New York, in any
action or proceeding arising out of or relating to this Agreement or any other
LC Facility Document or the Letters of Credit, and each of the parties hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or such Federal court. Each
of the parties hereby irrevocably agrees, to the fullest extent each may
effectively do so,

 

42



--------------------------------------------------------------------------------

that each will not assert any defense that such courts do not have subject
matter or personal jurisdiction of such action or proceeding or over any party
hereto. Each of the parties hereby irrevocably consents to the service of copies
of the summons and complaint and any other process which may be served in any
such action or proceeding by certified mail, return receipt requested, or by
delivering of a copy of such process to such party at its address specified in
Section 8.02 hereof or by any other method permitted by law. Each of the parties
hereby agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
by any other manner provided by law.

 

(b) Nothing in this Section 8.14 shall affect the right of any of the parties
hereto to serve legal process in any other manner permitted by law or affect the
right of any of the parties to bring any action or proceeding against any of the
parties or their property in the courts of other jurisdictions.

 

SECTION 8.15 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT, IN THE CASE OF
ARTICLE II, TO THE EXTENT SUCH LAWS ARE INCONSISTENT WITH THE UCP.

 

SECTION 8.16 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE LC SUBSIDIARIES, AND
THE LC ISSUER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LC FACILITY DOCUMENT OR THE LETTERS OF CREDIT, OR THE
ACTIONS OF THE LC ISSUER IN CONNECTION WITH THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

[The remainder of this page intentionally left blank.]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE COMPANY:

   

THE GAP, INC.

    By:        

Name:

 

Sabrina Simmons

   

Title:

 

Senior Vice President and Treasurer

THE LC SUBSIDIARIES

   

BANANA REPUBLIC, INC.

    By:        

Name:

 

Sabrina Simmons

   

Title:

 

Senior Vice President and Treasurer

   

GAP (CANADA) INC.

    By:        

Name:

 

Sabrina Simmons

   

Title:

 

Senior Vice President and Treasurer

   

GAP (DEUTSCHLAND) GMBH

    By:        

Name:

 

Anne Gust

   

Title:

 

Director

 

44



--------------------------------------------------------------------------------

   

GAP (FRANCE) S.A.S.

    By:        

Name:

 

Lisa Mertens

   

Title:

 

President

   

GAP INTERNATIONAL B.V.

    By:        

Name:

 

Julie Kanberg

   

Title:

 

Director

   

GAP INTERNATIONAL SOURCING FZE

    By:        

Name:

 

Anne Gust

   

Title:

 

Director

    GAP INTERNATIONAL SOURCING (HOLDINGS) LIMITED     By:        

Name:

 

Anne Gust

   

Title:

 

Director

    GAP INTERNATIONAL SOURCING LIMITED     By:        

Name:

 

Anne Gust

   

Title:

 

Director

 

45



--------------------------------------------------------------------------------

    GAP INTERNATIONAL SOURCING (MEXICO) S.A. DE C.V.     By:        

Name:

 

Anne Gust

   

Title:

 

Director

    GAP INTERNATIONAL SOURCING PTE. LTD.     By:        

Name:

 

Anne Gust

   

Title:

 

Director

 

46



--------------------------------------------------------------------------------

    GAP (JAPAN) K.K.     By:        

Name:

 

Ronald Young

   

Title:

 

Director

 

47



--------------------------------------------------------------------------------

    GAP (NETHERLANDS) B.V.     By:        

Name:

 

Julie Kanberg

   

Title:

 

Director

    GPS CONSUMER DIRECT, INC.     By:        

Name:

 

Sabrina Simmons

   

Title:

 

Senior Vice President and Treasurer

    GPS (GREAT BRITAIN) LIMITED     By:        

Name:

 

Anne Gust

   

Title:

 

Director

    OLD NAVY (CANADA) INC.     By:        

Name:

 

Sabrina Simmons

   

Title:

 

Senior Vice President and Treasurer

    OLD NAVY INC.     By:        

Name:

 

Sabrina Simmons

   

Title:

 

Senior Vice President and Treasurer

 

48



--------------------------------------------------------------------------------

    THE LC ISSUER:     CITIBANK, N.A.     By:            

Name:

           

Title:

       

Issuing Office:

   

88 Greenwich Street

New York, NY 10013

 

49



--------------------------------------------------------------------------------

SCHEDULES - LC CREDIT AGREEMENT

 

Schedule I    -    Change of Control Schedule II    -    Outstanding Balance of
Existing Letters of Credit Schedule III    -    LC Subsidiaries Schedule IV    -
   Plans Schedule V    -    ERISA Matters Schedule VI    -    Environmental
Matters

 



--------------------------------------------------------------------------------

Schedule I

 

CHANGE OF CONTROL

 

1. Donald G. Fisher

 

2. Doris F. Fisher

 

3. Any person related by blood or marriage to any of the foregoing persons and
any trust as to which any of such persons has beneficial ownership of the assets
of the trust.

 

4. The executive officers of The Gap, Inc. as of June 24, 2003.

 



--------------------------------------------------------------------------------

Schedule III

 

LC SUBSIDIARIES

 

1. Banana Republic, Inc.

 

2. Gap (Canada) Inc.

 

3. Gap (Deutschland) GmbH

 

4. Gap (France) S.A.S.

 

5. Gap International B.V.

 

6. Gap International Sourcing FZE

 

7. Gap International Sourcing (Holdings) Limited

 

8. Gap International Sourcing Limited

 

9. Gap International Sourcing (Mexico) S.A. de C.V.

 

10. Gap International Sourcing Pte. Ltd.

 

11. Gap (Japan) K.K.

 

12. Gap (Netherlands) B.V.

 

13. GPS Consumer Direct, Inc.

 

14. GPS (Great Britain) Limited

 

15. Old Navy (Canada) Inc.

 

16. Old Navy Inc.

 

17. Gap (RHC) B.V.

 



--------------------------------------------------------------------------------

Schedule IV

 

PLANS

 

1. GapShare 401(k) Plan

 

2. Gap Inc. Employee Benefits Premium Payment Plan

 

3. Gap Inc. Life and Accidental Death and Dismemberment Plan (includes the
Business Travel Accident Plan)

 

4. Gap Inc. Health Insurance Plan

 

5. Gap Inc. Short-Term Disability Plan

 

6. Gap Inc. Long-Term Disability Plan

 

7. Gap Inc. Tuition Reimbursement Program

 

8. Gap Inc. Vision Plan

 

9. Gap Inc. Dependent Care Flexible Spending Account Plan

 

10. Gap Inc. Health Care Flexible Spending Account Plan

 

11. The Gap, Inc. 2001 Workforce Review Transition Benefits Plan for Employees
in Grades 23 and Below

 

12. The Gap, Inc. 2001 Workforce Review Transition Benefits Plan for Employees
in Grades 24 and Above

 

13. Banana Republic, Inc. 2001 Field Reorganization Benefits Plan

 

14. The Gap, Inc. 2002 Distribution Division Transition Benefits Plan for
Employees in Grades 19 and Below

 

15. The Gap, Inc. 2002 Distribution Division Transition Benefits Plan for
Employees in Grades 20 and Above

 

16. The Gap Inc. 2002 Transition Benefits Plan for Employees in Grades 19 and
Below

 

17. The Gap Inc. 2002 Transition Benefits Plan for Employees in Grades 20 and
Above

 



--------------------------------------------------------------------------------

Schedule V

 

ERISA MATTERS

 

None

 



--------------------------------------------------------------------------------

Schedule VI

 

ENVIRONMENTAL MATTERS

 

None.

 



--------------------------------------------------------------------------------

Exhibit A to the

Letter of Credit Agreement

 

FORM OF SECURITY AGREEMENT

 

Exh. A - 1



--------------------------------------------------------------------------------

SECURITY AGREEMENT

 

Dated as of June 25, 2003

 

From

 

The Grantors referred to herein

 

as Grantors

 

to

 

Citibank, N.A.

 

as Secured Party

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

SECTION 1.

   Establishment and Maintenance of Accounts    2

SECTION 2.

   Grant of Security    4

SECTION 3.

   Security for Obligations    4

SECTION 4.

   Grantors Remain Liable    4

SECTION 5.

   Control of Security Collateral; Reporting    5

SECTION 6.

   Maintaining the Collateral    5

SECTION 7.

   Investment    6

SECTION 8.

   Representations and Warranties    6

SECTION 9.

   Further Assurances    7

SECTION 10.

   Post-Closing Changes    8

SECTION 11.

   Release of Collateral    8

SECTION 12.

   Transfers; Other Liens    9

SECTION 13.

   Secured Party Appointed Attorney-in-Fact    9

SECTION 14.

   Secured Party May Perform    9

SECTION 15.

   The Secured Party’s Duties    10

SECTION 16.

   Remedies    10

SECTION 17.

   Indemnity and Expenses    11

SECTION 18.

   Amendments; Waivers; Additional Grantors; Etc.    11

SECTION 19.

   Notices; Etc.    12

SECTION 20.

   Continuing Security Interest; Assignments    12

SECTION 21.

   Termination    13

SECTION 22.

   Execution in Counterparts    13

SECTION 23.

   Governing Law and Submission to Jurisdiction; Waiver of Jury Trial    13

 

i



--------------------------------------------------------------------------------

Schedules

         

Schedule I

   -    Location, Chief Executive Office, Type Of Organization, Jurisdiction Of
Organization And Organizational Identification Number

Schedule II

   -    Filings with Respect to Other Names, Locations, Etc.

Schedule III

   -    Trade names

Schedule IV

   -    Permitted Investments

Exhibits

         

Exhibit A

   -    Form of Security Agreement Supplement

Exhibit B

   -    Form of Securities Account Control Agreement

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of June 25, 2003 (the “Agreement”) made by The Gap,
Inc., a Delaware corporation (the “Company”) and the Additional Grantors (as
defined in Section 18(b) hereof) (the Company and the Additional Grantors being,
collectively, the “Grantors”), to Citibank, N.A. as secured party (the “Secured
Party”).

 

PRELIMINARY STATEMENTS.

 

(1) The Company has entered into a Letter of Credit Agreement dated as of June
25, 2003 with the Secured Party (said agreement, as it may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time,
being the “Letter of Credit Agreement”).

 

(2) The Grantors (other than the Company) have joined the Letter of Credit
Agreement as LC Subsidiaries (as defined in the Letter of Credit Agreement) and
as such are entitled to be issued Letters of Credit (as defined in the Letter of
Credit Agreement) from time to time by the Secured Party in its capacity as LC
Issuer on the terms and subject to the conditions set forth in the Letter of
Credit Agreement.

 

(3) Pursuant to the Letter of Credit Agreement, the Grantors are entering into
this Agreement in order to grant to the Secured Party a security interest in the
Collateral (as hereinafter defined). Under the terms of the Letter of Credit
Agreement, the Secured Party is at all times to have a first priority perfected
security interest in an amount of cash or Permitted Investments (as defined
herein) not less than the Required Collateral Amount (as defined therein).

 

(4) On the date hereof, the Company has security entitlements (the “Pledged
Security Entitlements”) with respect to all the financial assets (the “Pledged
Financial Assets”) credited from time to time to the Company’s account, Account
No. 196-17333-1-6-555 (the “Initial Securities Account”), in the name “The Gap
Incorporated, Secured Account fbo Citibank, N.A.”, with Smith Barney, a division
of Citigroup Global Markets Inc. (the “Securities Intermediary”) at its office
at 9665 Wilshire Blvd, Suite 600, Beverly Hills, CA 90212 and subject to the
terms of this Agreement may from time to time designate further securities
accounts at the Securities Intermediary (the Initial Securities Account and such
other securities accounts being the “Company Securities Accounts” and, together
with the Subsidiary Securities Accounts (as defined in Section 1(b) hereof), the
“Securities Accounts”). In addition, the Company may from time to time maintain
cash in the Securities Accounts.

 

(5) The Company may hereafter open a collateral deposit account (which may be a
trust or custodial account satisfactory to the LC Issuer and the Company) (the
“Collateral Account” and, together with the Company Securities Accounts, the
“Company Accounts”), with the Secured Party, in the name of the Secured Party
and under the sole control and dominion of the Secured Party.

 

1



--------------------------------------------------------------------------------

(6) It is a condition precedent to, among other things, the issuance of Letters
of Credit by the Secured Party under the Letter of Credit Agreement from time to
time that the Grantors shall have granted the assignment and security interest
and made the pledge and assignment contemplated by this Agreement.

 

(7) Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Letter of Credit Agreement.

 

(8) Terms defined in the Letter of Credit Agreement and not otherwise defined in
this Agreement are used in this Agreement as defined in the Letter of Credit
Agreement. Further, unless otherwise defined in this Agreement or in the Letter
of Credit Agreement, terms defined in Article 8 or 9 of the UCC (as defined
below) are used in this Agreement as such terms are defined in such Article 8 or
9. “UCC” means the Uniform Commercial Code as in effect, from time to time, in
the State of New York, provided, that, if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to issue Letters of Credit under the Letter of Credit Agreement,
each Grantor hereby agrees with the Secured Party as follows:

 

SECTION 1. Establishment and Maintenance of Accounts. So long as any Obligation
of any Account Party under any LC Facility Document shall remain unpaid, any
Letter of Credit shall be outstanding or the Letter of Credit Agreement shall be
in effect:

 

(a) Subject to Section 1(b) and (c) below, the Company shall at all times
maintain in Company Accounts cash in U.S. Dollars (or in any other currency
acceptable to the Secured Party) or Permitted Investments (as defined in Section
7 hereof) in each case so that the Secured Party has a perfected first priority
security interest therein and in the funds and financial assets therein and in
an aggregate value (as determined in Section 11 hereof) not less than the
Required Collateral Amount then in effect, and the Company hereby agrees to take
all actions required to give effect to the foregoing, including, within one
Business Day of notification thereof by the Secured Party, transferring funds or
financial assets from time to time into the Company Accounts so that the
aggregate amount thereof is at all times not less than the Required Collateral
Amount then in effect.

 

(b) Subject to Section 1(c) below, with the consent of the Secured Party and
subject to the Secured Party having a first priority perfected security in the
respective accounts and the funds therein with rights with respect thereto no
less favorable than the rights of the Secured Party with respect to the Company
Accounts under New York law (including in respect of creditors’ rights law in a

 

2



--------------------------------------------------------------------------------

bankruptcy or similar proceeding), a Grantor (other than the Company) may
establish with the Secured Party a collateral deposit account (collectively, the
“Deposit Accounts”) to secure the obligations of such Grantor or the obligations
of other Grantors (which obligations may be in U.S. Dollars or any Alternative
Currency) either (i) in U.S. Dollars in Deposit Accounts with the Secured Party
in the United States or (ii) in U.S. Dollars or, in respect of Letters of Credit
denominated in an Alternative Currency if Issued, in the respective Alternative
Currency or an Alternative Currency acceptable to the Secured Party, in Deposit
Accounts with the Secured Party outside the United States (such accounts,
“Foreign Accounts”) or may establish with the Securities Intermediary a
securities account in the United States (collectively, the “Subsidiary
Securities Accounts” and, together with the Deposit Accounts and the Company
Accounts, the “Accounts”) to secure the aforesaid obligations, provided, that
such Grantor has delivered to the Secured Party all required Collateral
Documents (including, without limitation, account control agreements in form and
substance satisfactory to the Secured Party with respect to Deposit Accounts and
Foreign Accounts) so that the Secured Party has a first priority security
interest in any such Account and all funds therein and the related corporate
authorizations and any legal opinions reasonably requested by the Secured Party,
provided, further, that (x) Deposit Accounts maintained in an Alternative
Currency to secure obligations under Letters of Credit in the same currency
shall be deemed acceptable subject to compliance with the terms of this Section
1(b) and (y) Collateral provided by any Grantor that is a Foreign Subsidiary or
a Subsidiary of a Foreign Subsidiary will not serve at any time, directly or
indirectly, to secure or otherwise offset Obligations of the Company or any
Domestic Subsidiary. Subject to compliance with the foregoing, the amount of
cash (including the U.S. Dollar Equivalent thereof as provided herein) in all
such Deposit Accounts and the value of the Permitted Investments and cash in all
such Subsidiary Securities Accounts shall be included in determining the
Company’s compliance with Section 6.01(f) of the Letter of Credit Agreement and
Section 1(a) above with respect to the Required Collateral Amount. “U.S. Dollar
Equivalent” means, with reference to any amount specified to be in U.S. Dollars,
the equivalent of such amount in any Alternative Currency, such equivalent
amount to be determined by using the mean of the bid and offer quoted spot rates
at which the Secured Party’s principal office in New York, New York offers to
exchange such Alternative Currency for Dollars in New York, New York at 11:00
A.M. (New York City time) on the Business Day on which such equivalent is to be
determined.

 

(c) In the event that the Securities Intermediary ceases to be an Affiliate of
the LC Issuer or takes any action to liquidate or ceases activities as a
securities intermediary, the LC Issuer shall provide the Company and each
Grantor with reasonable notice thereof and, upon receipt of such notice, the
Company and such Grantor shall promptly cause the Securities Intermediary to
liquidate all financial assets in the respective Securities Account and upon
such liquidation transfer the proceeds thereof and all cash in such Securities
Account to the Collateral Account or a Deposit Account, as the case may be.

 

3



--------------------------------------------------------------------------------

SECTION 2. Grant of Security. Each Grantor hereby grants to the Secured Party a
security interest in such Grantor’s right, title and interest in and to the
following, in each case, as to each type of property described below, whether
now owned or hereafter acquired by such Grantor, wherever located, and whether
now or hereafter existing or arising (collectively, the “Collateral”):

 

(a) the Securities Accounts of such Grantor, all Pledged Security Entitlements
with respect to all Pledged Financial Assets from time to time credited to the
Initial Securities Account, and all security entitlements with respect to all
financial assets from time to time credited to all other Securities Accounts,
and all financial assets (including, without limitation, all Permitted
Investments), and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Security Entitlements, such Pledged Financial Assets, such security
entitlements or such financial assets and all subscription warrants, rights or
options issued thereon or with respect thereto and all cash and other property
from time to time in the Securities Accounts (collectively, the “Security
Collateral”);

 

(b) the Collateral Account, the Deposit Accounts and, in each case, all funds
and other property therein and all property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds or property, and all certificates and instruments, if any, from
time to time representing or evidencing the Collateral Account and the Deposit
Accounts (the “Account Collateral”); and

 

(c) all proceeds of, collateral for, income and other payments now or hereafter
due and payable with respect to, and supporting obligations relating to, any and
all of the Collateral (including, without limitation, proceeds, collateral and
supporting obligations that constitute property of the types described in
clauses (a) and (b) of this Section 2 and this clause (c)).

 

SECTION 3. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Letter of Credit Agreement, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise, provided, that, with the consent of the
Secured Party, in the case of a Grantor other than the Company, this Agreement
may also secure the Obligations of one or more other specified Grantors (other
than the Company) under the Letter of Credit Agreement (all such Obligations
being the “Secured Obligations”).

 

SECTION 4. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Secured Party of
any of the rights hereunder shall not

 

4



--------------------------------------------------------------------------------

release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral and (c) the Secured Party shall have
no obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement or the Letter of Credit Agreement, and
the Secured Party shall not be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.

 

SECTION 5. Control of Security Collateral; Reporting. (a) Any Grantor (including
the Company) that establishes any Securities Accounts in accordance with this
Agreement shall agree in an authenticated record with the Securities
Intermediary and the Secured Party that the Securities Intermediary will comply
with entitlement orders (that is, notifications communicated to such securities
intermediary directing transfer or redemption of the financial asset to which
such Grantor has a security entitlement) originated by the Secured Party without
further consent of such Grantor, such authenticated record to be in
substantially the form of Exhibit B hereto or otherwise in form and substance
satisfactory to the Secured Party (such agreement being a “Securities Account
Control Agreement”).

 

(b) No Grantor shall change or add any securities intermediary that maintains
any Securities Account in which any of the Collateral is credited or carried, or
change any such Securities Account.

 

(c) The Company shall (i) cause the Securities Intermediary to provide to the
Secured Party at the same time as provided to the Company all reports as to the
amount, value and identity of all financial assets in the Securities Accounts
and (ii) irrevocably instruct and authorize the Securities Intermediary to
provide continual on-line access to the Secured Party with respect to the
Securities Accounts so that the Secured Party has the ability at all times to
review the amount, value and identity of all financial assets in the Securities
Accounts. If any Subsidiary Securities Account shall be established as provided
herein, the respective Grantor shall cause the Securities Intermediary to
provide to the Secured Party similar information and access as set forth in the
preceding sentence.

 

SECTION 6. Maintaining the Collateral. So long as any Letter of Credit shall be
outstanding or the Letter of Credit Agreement shall be in effect:

 

(a) It shall be a term and condition of each of the Accounts, notwithstanding
any term or condition to the contrary in any other agreement relating to any
such Account and except as otherwise provided by the provisions of Sections 11
(only if the Company is in compliance with Section 1(a) hereof) and 21 hereof,
that no amount shall be paid or released to or for the account of, or withdrawn
by or for the account of, any Grantor or any other Person from any Account,
other than the Secured Party in accordance with the terms of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) The Secured Party may, at any time and without notice to, or consent from
the Grantor, transfer or direct the transfer of, funds from the Accounts to
satisfy the Grantor’s obligations when due under the Letter of Credit Agreement.

 

SECTION 7. Investment. Except during the continuance of a Default, the Company
may from time to time (i) invest, or cause to be reinvested, amounts in
Securities Accounts in such Permitted Investments (as defined below) as the
Company may select and (ii) invest, or cause to be reinvested, interest paid on
the Permitted Investments referred to in clause (i) above, and invest, or cause
to be reinvested, other proceeds of any such Permitted Investments that may
mature or be sold, in each case in such Permitted Investments as the Company may
select. Interest and proceeds that are not invested or reinvested in Permitted
Investments as provided above shall be deposited and held in the Collateral
Account or released to the Company in accordance with the terms of this
Agreement. “Permitted Investments” means those investments identified on
Schedule IV hereto (as such Schedule may be amended, modified, supplemented or
replaced from time to time).

 

SECTION 8. Representations and Warranties. Each Grantor represents and warrants
as follows:

 

(a) Such Grantor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule I hereto. Such Grantor is located (within the
meaning of Section 9-307 of the UCC) and has its chief executive office in the
state or jurisdiction set forth in Schedule I hereto. The information set forth
in Schedule I hereto with respect to such Grantor is true and accurate in all
respects. No Grantor has permitted a uniform commercial code financing statement
to be filed in respect of it as debtor with respect to the Collateral under any
other name, location, chief executive office, type of organization, jurisdiction
of organization or organizational identification number than those set forth in
Schedule I hereto except as disclosed in Schedule II hereto.

 

(b) Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien, claim, option or right of others, except for
the security interest created under this Agreement. No effective financing
statement or other instrument similar is in effect covering all or any part of
such Collateral, except such as may have been filed in favor of the Secured
Party relating to the Letter of Credit Agreement. No Grantor has any trade
names, except as listed on Schedule III hereto.

 

(c) All filings and other actions (including, without limitation, actions
necessary to obtain control of Collateral as provided in Sections 9-104 or 9-106
of the UCC) necessary to perfect the security interest in the Collateral of such
Grantor created under this Agreement have been duly made or taken or will be
duly made or taken and, upon the occurrence of such filings or actions, this
Agreement will create in favor of the Secured Party a valid and, together with

 

6



--------------------------------------------------------------------------------

such filings and other actions, perfected first priority security interest in
the Collateral, securing the payment of the Secured Obligations.

 

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
such Grantor, (ii) the perfection or maintenance of the security interest
created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, the actions described in Section 5 hereof with respect to Securities
Accounts and requirements under applicable law with respect to Foreign Accounts
or (iii) the exercise by the Secured Party of its rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required (x) under applicable law with respect to
Foreign Accounts and (y) in connection with the disposition of any portion of
the Security Collateral by laws affecting the offering and sale of securities
generally.

 

SECTION 9. Further Assurances. (a) Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that, in each case, may be necessary or proper, or that the
Secured Party may reasonably request, in order to perfect and protect any pledge
or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Secured Party to exercise and enforce its rights and
remedies hereunder with respect to any Collateral of such Grantor. Without
limiting the generality of the foregoing, each Grantor will promptly with
respect to Collateral of such Grantor: (i) execute or authenticate and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or proper, or as the Secured Party
may reasonably request, in order to perfect and preserve the security interest
granted or purported to be granted by such Grantor hereunder (ii) execute and
deliver to the Secured Party such documents as may be reasonably requested by
the Secured Party to perfect or preserve the security interests contemplated
hereunder (including, without limitation, any Securities Account Control
Agreement); and (iii) take all action reasonably necessary to ensure that the
Secured Party has control of Collateral consisting of deposit or securities
accounts as provided in Sections 9-104 or 9-106 of the UCC (including, without
limitation, any action reasonably necessary to ensure that the Secured Party has
“control” of any security entitlement that is part of the Security Collateral as
provided in Section 8-106 of the UCC).

 

(b) Each Grantor hereby authorizes the Secured Party to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all or any part of the Collateral of such Grantor, in each case
without the signature of such Grantor, and regardless of whether any particular
asset described in such financing statements falls within the scope of the UCC.
A photocopy or other reproduction of this Agreement or any financing

 

7



--------------------------------------------------------------------------------

statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.

 

SECTION 10. Post-Closing Changes. Each Grantor will provide written notice to
the Secured Party of a change in such Grantor’s name, type of organization,
jurisdiction of organization, organizational identification number or location
from those set forth on Schedule I of this Agreement within 30 days of such
change, and shall take all action reasonably required by the Secured Party for
the purpose of perfecting or protecting the security interest granted by this
Agreement. No Grantor will become bound by a security agreement with respect to
any of the Collateral authenticated by another Person (determined as provided in
Section 9-203(d) of the UCC) without giving the Secured Party 30 days’ prior
written notice thereof and taking all action required by the Secured Party to
ensure that the perfection and first priority nature of the Secured Party’s
security interest in the Collateral will be maintained. If the Grantor does not
have an organizational identification number and later obtains one, it will
forthwith notify the Secured Party of such organizational identification number.

 

SECTION 11. Release of Collateral. (a) (i) So long as no Event of Default shall
have occurred and be continuing, at any time following (and in connection with)
a reduction by the Company of the Facility Amount, and (ii) so long as no
Default shall have occurred and be continuing, on the fifteenth (15th) day of
each calendar month, the Company shall be entitled to receive (without request
from the Company) the amount, if any, of the funds then in the Accounts in
excess of the then applicable Required Collateral Amount. Further, so long as no
Default shall have occurred and be continuing, the Company shall be entitled, on
three Business Days notice to the Secured Party, to request the amount, if any,
of the funds then in the Accounts in excess of the then applicable Required
Collateral Amount. In each case such excess shall first be paid by the Secured
Party from the Collateral Account and, if there are insufficient funds therein,
such excess shall be paid from the Securities Accounts or the Deposit Accounts
and the Secured Party shall instruct the Securities Intermediary to distribute
such excess to the Company. The value of the financial assets in the Securities
Account shall be the market value thereof as reported to the Company and the
Secured Party by the Securities Intermediary or, in the absence of such report,
as determined in good faith by the Secured Party based upon prices or yields
available to the public on a regular basis from a recognized pricing service
such as Bloomberg or Telerate or in recognized publications such as The Wall
Street Journal, The Bond Buyer or The New York Times or upon the average bid
prices quoted to the Secured Party by two or more recognized securities dealers
selected by the Secured Party that make a market in the type of financial asset
in respect of which such quotations are sought.

 

(b) Interest, dividends and other amounts earned on or received in respect of
Permitted Investments shall be added to the principal amount of the respective
Account and shall be held, disbursed and applied in accordance with the
provisions of this Agreement.

 

(c) Upon the termination of the security interests granted hereunder as provided
in Section 20 hereof, all amounts remaining in the Accounts shall be

 

8



--------------------------------------------------------------------------------

paid to or at the direction of the Company or to whomsoever may be lawfully
entitled to receive such funds.

 

SECTION 12. Transfers; Other Liens. Each Grantor agrees that it will not (a)
sell, assign or otherwise dispose of, or grant any option with respect to, any
of the Collateral, or (b) create or suffer to exist any Lien upon or with
respect to any of the Collateral of such Grantor except for the pledge,
assignment and security interest created under this Agreement.

 

SECTION 13. Secured Party Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Secured Party such Grantor’s attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Secured Party’s discretion, to take
any action and to execute any instrument that the Secured Party may deem
reasonably necessary or proper to accomplish the purposes of this Agreement,
including, without limitation, to file any claims or take any action or
institute any proceedings that the Secured Party may deem reasonably necessary
or proper for the collection of any of the Collateral or otherwise to enforce
the rights of the Secured Party with respect to any of the Collateral.

 

SECTION 14. Secured Party May Perform. (a) If any Grantor fails to perform any
agreement contained herein after receipt of written notice thereof from the
Secured Party, the Secured Party may, but without any obligation to do so,
itself perform, or cause performance of, such agreement, and the expenses of the
Secured Party incurred in connection therewith shall be payable by such Grantor
under Section 17 hereof.

 

(b) The Secured Party hereby agrees (i) that it will not deliver any Notice of
Exclusive Control (as that term is defined in the Securities Account Control
Agreement) to the Securities Intermediary (or similar notices as provided in the
agreements entered into by the Company or another Grantor which are similar to
the Securities Account Control Agreement), prior to the occurrence of an Event
of Default and (ii) that it will deliver notices to the Securities Intermediary
as required hereunder or under the Securities Account Control Agreement (or
similar notices as provided in any agreements entered into by the Company or
another Grantor which are similar to the Securities Account Control Agreement)
in order to effect the release of funds to the Company or such other Grantor
from any of the Accounts as and when required by Section 11 hereof.

 

(c) The Secured Party hereby agrees that it will provide the notice of
termination described in the form of Securities Account Control Agreement
entered into pursuant hereto (or similar notices as provided in agreements
entered into by the Company or another Grantor which are similar to the
Securities Account Control Agreement), in each case upon the request of the
Company after termination of the security interest granted hereby in accordance
with Section 20 hereof.

 

9



--------------------------------------------------------------------------------

SECTION 15. The Secured Party’s Duties. The powers conferred on the Secured
Party hereunder are solely to protect the Secured Party’s interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the accounting for moneys actually received by it hereunder, the
Secured Party shall have no duty as to any Collateral, as to ascertaining or
taking action with respect to matters relative to any Collateral, whether or not
it has or is deemed to have knowledge of such matters, or as to the taking of
any necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Secured Party shall have no responsibility or
liability for the types of investments made at the direction of the Company, nor
shall it have any duty or responsibility to confirm that the same are in fact
Permitted Investments or that such investments conform to the limitations set
forth in Section 7 hereof or elsewhere in the LC Facility Documents. The Secured
Party shall have no liability for any losses incurred as a result of investments
made hereunder and any amounts received on account of gain or losses
attributable to such investments shall be held in, credited to or debited from
the Accounts, or released to the Company or the relevant Grantor, in accordance
with the terms hereof.

 

SECTION 16. Remedies. If any Event of Default shall have occurred and be
continuing:

 

(a) The Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the UCC (whether
or not the UCC applies to the affected Collateral) and also may exercise any and
all rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral, including, without
limitation, (A) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Accounts and (B) exercise all other rights and remedies with
respect to the Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC.

 

(b) Any cash held by or on behalf of the Secured Party in accordance with this
Agreement and all cash proceeds received by or on behalf of the Secured Party in
respect of any realization upon all or any part of the Collateral may be held by
the Secured Party as collateral for, and/or then or at any time thereafter
applied against, all or any part of the Secured Obligations.

 

(c) All payments received by any Grantor in respect of the Collateral shall be
received in trust for the benefit of the Secured Party, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the Secured
Party in the same form as so received (with any necessary indorsement).

 

(d) The Secured Party may liquidate, or cause the Securities Intermediary to
liquidate, any amounts then invested in, held in or credited to any Securities
Account or reinvest any such amounts as the Secured Party may determine is
necessary to perfect or protect any security interest granted or purported to be
granted hereby or to enable the Secured Party to exercise and

 

10



--------------------------------------------------------------------------------

enforce its rights and remedies hereunder with respect to any Collateral,
including, without limitation, to pay the Secured Obligations in full.

 

(e) The Secured Party may, without notice to any Grantor except as required by
law and at any time or from time to time, charge, set-off and otherwise apply
all or any part of the Secured Obligations against any funds held in any
Account.

 

SECTION 17. Indemnity and Expenses. (a) Each Grantor agrees to indemnify and
hold harmless the Secured Party and each of its Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses (other than lost profits), liabilities and expenses (including, without
limitation, reasonable and documented fees and out-of-pocket expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or resulting from any
enforcement, investigation, litigation or proceeding related to this Agreement,
except to the extent such claim, damage, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.

 

(b) Each Grantor will upon demand pay to the Secured Party the amount of any and
all reasonable and documented expenses, including, without limitation, the
reasonable and documented fees and out-of-pocket expenses of its counsel and of
any experts and agents, that the Secured Party may incur in connection with (i)
the realization upon, any of the Collateral of such Grantor, (ii) the exercise
or enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by such Grantor to perform or observe any of the provisions hereof.

 

SECTION 18. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment,
modification or waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Secured Party, and, in the case of
any such amendment or modification by the Grantors, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given, provided, that this Agreement may be modified to the
extent provided therein by the execution of a Security Agreement Supplement by
an Additional Grantor in accordance with Section 18(b) hereof. No failure on the
part of the Secured Party to exercise, and no delay in exercising any right
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

 

(b) Upon the execution and delivery, or authentication, by any Person who is or
is to become an LC Subsidiary under the Letter of Credit Agreement, or any other
Subsidiary of the Company, of a security agreement supplement in substantially
the form of Exhibit A hereto (each a “Security Agreement Supplement”), (i) such
Person shall be referred to as an “Additional Grantor” and shall be and become a
Grantor hereunder, and each reference in this Agreement and the Letter of Credit
Agreement to

 

11



--------------------------------------------------------------------------------

“Grantor” shall also mean and be a reference to such Additional Grantor, and
each reference in this Agreement and the Letter of Credit Agreement to
“Collateral” shall also mean and be a reference to the Collateral of such
Additional Grantor, and (ii) the supplemental Schedules I-IV attached to each
Security Agreement Supplement shall be incorporated into and become a part of
and supplement Schedules I-IV, respectively, hereto, and the Secured Party may
attach such supplemental schedules to such Schedules; and each reference to such
Schedules shall mean and be a reference to such Schedules as supplemented
pursuant to each Security Agreement Supplement.

 

SECTION 19. Notices; Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier or electronic mail) and
mailed, sent by overnight courier, telecopied, emailed, or delivered, in the
case of the Company or the Secured Party, addressed to it at its address
specified in the Letter of Credit Agreement (provided that any notices to any
Grantor in respect of Section 1 hereof shall also be delivered to the attention
of: Leslie Alter, Telecopier: (650) 874-7809, email leslie_alter@gap.com;
Michael Zientek, Telecopier: (505) 462-0268, email michael_zientek@gap.com; and
Debbie Vanderbogart, Telecopier: (505) 462-0577, email
debbie_vanderbogart@gap.com) and, in the case of each Grantor other than the
Company, addressed to it at its address set forth opposite such Grantor’s name
on the signature pages hereto or on the signature page to the Security Agreement
Supplement pursuant to which it became a party hereto; or, as to any party, at
such other address or to such other person as shall be designated by such party
in a written notice to the other parties. All such notices and other
communications shall, when mailed, be effective three days after being deposited
in the mails, when sent by overnight courier, be effective one day after being
sent by overnight courier, and when telecopied or sent by electronic mail, be
effective when received (and, with respect to notices and communications sent by
electronic mail, upon confirmation by the recipient of the receipt of such
notice or communication), respectively; and when delivered by hand, be effective
upon delivery; except that notices and other communications to the Secured Party
shall not be effective until received by the Secured Party. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Security Agreement Supplement or Schedule
hereto shall be effective as delivery of an original executed counterpart
thereof.

 

SECTION 20. Continuing Security Interest; Assignments. This Agreement shall
create a continuing security interest in the Collateral and shall (a) remain in
full force and effect until the latest of (i) the payment in full in cash of the
Secured Obligations, (ii) the Termination Date and (iii) the termination or
expiration of all Letters of Credit, (b) be binding upon each Grantor, its
successors and assigns and (c) inure, to the benefit of the Secured Party and
its respective successors, transferees and assigns. Without limiting the
generality of the foregoing clause (c), but subject to Section 8.07 of the
Letter of Credit Agreement, the Secured Party may assign or otherwise transfer
all or any portion of its rights and obligations under the Letter of Credit
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to the Secured Party
herein or otherwise.

 

12



--------------------------------------------------------------------------------

SECTION 21. Termination. Upon any termination of the security interest as
described in Section 20 hereof, the Secured Party will, at the applicable
Grantor’s expense, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

SECTION 22. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 23. Governing Law and Submission to Jurisdiction; Waiver of Jury Trial.
(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(b) Each of the parties hereto and each Additional Grantor hereby irrevocably
consents to the nonexclusive jurisdiction of the courts of the state of New York
and any federal court located in the borough of Manhattan in such state, and any
appellate court from any thereof, in connection with any action, suit or other
proceeding arising out of or relating to this Agreement or any action taken or
omitted hereunder, and waives any claim of forum non conveniens and any
objections as to laying of venue.

 

(c) Each Grantor that is a Foreign Subsidiary hereby irrevocably appoints the
Company, at its office on the date hereof at 2 Folsom Street, San Francisco, CA
94105 (Attention: General Counsel), as its agent to receive process on behalf of
such Grantor.

 

(d) WAIVER OF JURY TRIAL. EACH GRANTOR AND THE SECURED PARTY HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR IN RELATION TO
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND THE ACTIONS OF THE
SECURED PARTY IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized, as of the date first
above written.

 

THE GAP, INC.

By:    

Name:

 

Sabrina Simmons

Title:

 

Senior Vice President and Treasurer

Address for Notices:

   

2 Folsom Street

   

San Francisco, CA 94105

   

Attn: General Counsel

 



--------------------------------------------------------------------------------

SCHEDULE I

 

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION

OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER.

 

Grantor

--------------------------------------------------------------------------------

 

Location

--------------------------------------------------------------------------------

 

Chief Executive

Office

--------------------------------------------------------------------------------

 

Type of

Organization

--------------------------------------------------------------------------------

 

Jurisdiction of
Organization

--------------------------------------------------------------------------------

 

Organizational

I.D. No.

--------------------------------------------------------------------------------

The Gap, Inc.   San Francisco, CA   San Francisco, CA   Corporation   DE  
2157877

 

Sch. I – Page 1



--------------------------------------------------------------------------------

SCHEDULE II

 

FILINGS WITH RESPECT TO OTHER NAMES, LOCATIONS, ETC.

 

None.

 

Sch. II – Page 1



--------------------------------------------------------------------------------

SCHEDULE III

 

TRADE NAMES

 

None.

 

Sch. III – Page 1



--------------------------------------------------------------------------------

SCHEDULE IV

 

PERMITTED INVESTMENTS

 

1.    (a )   Readily marketable direct obligations of the Government of the
United States, and      (b )   Obligations of any agency or instrumentality of
the United States unconditionally guaranteed by the full faith and credit of the
Government of the United States,

 

in each case having a maturity not later than 364 days after the date of
investment or reinvestment, respectively;

 

2. Obligations of investment funds rated at the time of the investment or
reinvestment AAA by S&P and Aaa by Moody’s with the weighted average maturity of
the assets in each such investment fund not to exceed 90 days; or

 

3. Certificates of deposit of the Secured Party.

 

Sch. IV – Page 1



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

Citibank, N.A.

as the Secured Party

 

¨

 

With a copy to:

 

¨

 

The Gap, Inc.

 

Ladies and Gentlemen:

 

Reference is made to (i) the Letter of Credit Agreement dated as of June 25,
2003 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Letter of Credit Agreement”), among The Gap, Inc., a Delaware
corporation, as the Company, certain Subsidiaries thereof and Citibank, N.A.,
and (ii) the Security Agreement dated June 25, 2003 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) made by the Grantors from time to time party thereto in favor of
Citibank, N.A. as Secured Party (the “Secured Party”). Terms defined in the
Letter of Credit Agreement or the Security Agreement and not otherwise defined
herein are used herein as defined in the Letter of Credit Agreement or the
Security Agreement.

 

SECTION 1. Grant of Security. The undersigned hereby grants to the Secured Party
a security interest in, all of its right, title and interest in and to all of
the Collateral of the undersigned, whether now owned or hereafter acquired by
the undersigned, wherever located and whether now or hereafter existing or
arising, including, without limitation, the property and assets of the
undersigned set forth on the attached supplemental schedules to the Schedules to
the Security Agreement.

 

SECTION 2. Security for Obligations. The grant of a security interest in the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Obligations of the undersigned now
or hereafter existing under the Letter of Credit Agreement, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.

 

Exh. A - Page 1



--------------------------------------------------------------------------------

SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through IV to Schedules I through IV,
respectively, to the Security Agreement, and the undersigned hereby certifies,
as of the date first above written, that such supplemental schedules have been
prepared by the undersigned in substantially the form of the equivalent
Schedules to the Security Agreement and are complete and correct.

 

SECTION 4. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 8 of the Security Agreement (as
supplemented by the attached supplemental schedules) to the same extent as each
other Grantor.

 

SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.

 

SECTION 6. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

Very truly yours, [NAME OF ADDITIONAL GRANTOR] By            

Title:

            Address for notices:        

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

Exh. A - Page 2



--------------------------------------------------------------------------------

Exhibit B to the

Security Agreement

 

FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT

 

Exh. B - Page 1



--------------------------------------------------------------------------------

Exhibit B-1 to the

Letter of Credit Agreement

 

FORM OF OPINION OF COUNSEL TO THE ACCOUNT PARTIES

 

Exh. B-1 - 1



--------------------------------------------------------------------------------

Exhibit B-2 to the

Letter of Credit Agreement

 

FORM OF UCC OPINION OF SPECIAL NEW YORK COUNSEL TO THE ACCOUNT PARTIES

 

Exh. B-2 - 1



--------------------------------------------------------------------------------

Exhibit B-3 to the

Letter of Credit Agreement

 

FORM OF CORPORATE OPINION OF SPECIAL NEW YORK COUNSEL TO THE ACCOUNT PARTIES

 

Exh. B-3 - 1



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1) I am the duly elected                                         
                     of The Gap, Inc., a Delaware corporation (the “Company”);

 

(2) I have reviewed the terms of that certain Letter of Credit Agreement dated
as of June     , 2003, as amended, supplemented or otherwise modified to the
date hereof (said Letter of Credit Agreement, as so amended, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined in this Certificate (including Attachment No. 1 annexed
hereto and made a part hereof) being used in this Certificate as therein
defined), by and among the Company, certain subsidiaries thereof, and JPMorgan
Chase Bank, as LC Issuer, and the terms of the other LC Facility Documents, and
I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by the attached financial
statements; and

 

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

 

Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Company has taken, is taking or proposes to take with respect to each such
condition or event:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Exh. C Page 1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this              day of                             , 200_ pursuant
to Section 6.04(i) of the Credit Agreement.

 

THE GAP, INC.

By        

Name:

       

Title:

   

 

Exh. C Page 2



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

 

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of                     , 200_ and pertains to the period from
                    , 200_ to                     , 200_. Subsection references
herein relate to subsections of the Credit Agreement.

 

A. Fixed Charge Coverage Ratio

(for the four-Fiscal Quarter period ending                     , 200_)

 

1.    Consolidated Net Income    $                      2.    Consolidated
Interest Expense    $                      3.    Provisions for Taxes based on
Income    $                      4.    Total Depreciation Expense    $
                     5.    Total Amortization Expense    $                     
6.    Consolidated EBITDA (1+2+3+4+5)    $                      7.    Lease
Expense    $                      8.    Consolidated Interest Expense    $
                     9.    Fixed Charge Coverage Ratio (6 + 7) : (7+8))     
             : 1.00 10.    Minimum ratio required under § 6.03      1.40 : 1.00

 

Attachment No. 1 to Compliance Certificate - Page 1



--------------------------------------------------------------------------------

Exhibit D to the

Letter of Credit Agreement

 

FORM OF LETTER OF CREDIT AGREEMENT SUPPLEMENT

 

[Date of Letter of Credit Agreement Supplement]

 

Citibank, N.A.

as the LC Issuer

 

¨

 

With a copy to:

 

¨

 

The Gap, Inc.

 

Ladies and Gentlemen:

 

Reference is made to (i) the Letter of Credit Agreement dated as of June 25,
2003 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Letter of Credit Agreement”), among The Gap, Inc., a Delaware
corporation, as the Company, certain Subsidiaries thereof and Citibank, N.A. and
(ii) the Security Agreement dated June 25, 2003 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) made by the Grantors from time to time party thereto in favor of
Citibank, N.A. as Secured Party (the “Secured Party”). Terms defined in the
Letter of Credit Agreement or the Security Agreement and not otherwise defined
herein are used herein as defined in the Letter of Credit Agreement or the
Security Agreement.

 

SECTION 1. Obligations Under the Letter of Credit Agreement. The undersigned
hereby agrees, as of the date first above written, to be bound as an LC
Subsidiary by all of the terms and provisions of the Letter of Credit Agreement
to the same extent as each of the other LC Subsidiaries. The undersigned further
agrees, as of the date first above written, that each reference in the Letter of
Credit Agreement to an “LC Subsidiary” or an “Account Party” shall also mean and
be a reference to the undersigned.

 

SECTION 2. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 5 of the Letter of Credit
Agreement (as supplemented by the attached supplemental schedules) to the same
extent as each other LC Subsidiary.

 

SECTION 3. [Conditions Precedent. In connection with the entry into this Letter
of Credit Agreement Supplement and as a condition precedent to becoming an LC
Subsidiary under the Letter of Credit Agreement (without limitation to the
conditions set forth in Section

 

Exh. D - 1



--------------------------------------------------------------------------------

2.14 of the Letter of Credit Agreement), the undersigned shall agree to become
an Additional Grantor under the Security Agreement by entering into a security
agreement supplement in substantially the form of Exhibit A to the Security
Agreement.]1

 

SECTION 4. Governing Law. This Letter of Credit Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Very truly yours,

[NAME OF ADDITIONAL LC SUBSIDIARY]

By

 

 

--------------------------------------------------------------------------------

   

Title:

            Address for notices:        

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1 Include if the LC Subsidiary is to provide cash collateral pursuant to the
Security Agreement.

 

Exh. D - 2